Exhibit 10.49

Hotel: Huntsville H2/HI&S

PURCHASE CONTRACT

between

Larry G. Blumberg
Hayne Hollis
Barry Kraselsky
Watson & Downs Investments, LLC
Blumberg Family – E&M, LLC
Blumberg Futures, LLC
Hollis & Spann Futures, LLC
(“INTEREST OWNERS”),

SUNBELT – I2HA, LLC
(“COMPANY”)

AND

APPLE TEN HOSPITALITY OWNERSHIP, INC.
(“BUYER”)

Dated: November 1, 2011

--------------------------------------------------------------------------------




 

[CONSTRUCTION]

TABLE OF CONTENTS


 

 

 

 

 

 

 

 

 

 

Page No.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

ARTICLE I

DEFINED TERMS

 

1

 

 

 

 

 

 

 

1.1

 

Definitions

 

1

 

 

 

 

 

 

ARTICLE II

 

PURCHASE AND SALE; PURCHASE PRICE; PAYMENT; EARNEST MONEY DEPOSIT

 

9

 

 

 

 

 

 

 

2.1

 

Purchase and Sale

 

9

 

 

 

 

 

 

 

2.2

 

Purchase Price

 

9

 

 

 

 

 

 

 

2.3

 

Allocation

 

9

 

 

 

 

 

 

 

2.4

 

Payment

 

9

 

 

 

 

 

 

ARTICLE III

 

Review Period

 

10

 

 

 

 

 

 

 

3.1

 

Review Period

 

10

 

 

 

 

 

 

 

3.2

 

Due Diligence Examination

 

12

 

 

 

 

 

 

 

3.3

 

Restoration

 

12

 

 

 

 

 

 

ARTICLE IV

 

SURVEY AND TITLE APPROVAL

 

12

 

 

 

 

 

 

 

4.1

 

Survey

 

12

 

 

 

 

 

 

 

4.2

 

Title

 

12

 

 

 

 

 

 

 

4.3

 

Survey or Title Objections

 

13

 

 

 

 

 

 

ARTICLE V

 

ASSIGNMENT OF MANAGEMENT AGREEMENT AND FRANCHISE AGREEMENT

 

13

 

 

 

 

 

 

ARTICLE VI

 

BROKERS

 

14

 

 

 

 

 

 

ARTICLE VII

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

14

 

 

 

 

 

 

 

7.1

 

Representations, Warranties and Covenants of the Interest Owners

 

14

 

 

 

 

 

 

 

7.2

 

Representations, Warranties and Covenants of Buyer

 

23

 

 

 

 

 

 

 

7.3

 

Survival

 

23

 

 

 

 

 

 

ARTICLE VIII

 

ADDITIONAL COVENANTS

 

24

 

 

 

 

 

 

 

8.1

 

Subsequent Developments

 

24

 

 

 

 

 

 

 

8.2

 

Obligations of the Company and Interest Owners Before Closing

 

24

 

 

 

 

 

 

 

8.3

 

Third Party Consents

 

25

 

 

 

 

 

 

 

8.4

 

Estoppel Certificates

 

25

 

 

 

 

 

 

 

8.5

 

Access to Financial Information

 

25

ii

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

8.6

 

Bulk Sales

 

25

 

 

 

 

 

 

 

8.7

 

Indemnification

 

26

 

 

 

 

 

 

 

8.8

 

Limitation of Liability of Interest Owners

 

28

 

 

 

 

 

 

 

8.9

 

Tax Matters

 

28

 

 

 

 

 

 

 

8.10

 

Construction of Hotel

 

29

 

 

 

 

 

 

 

8.11

 

Commencement of Construction; Substantial Completion

 

29

 

 

 

 

 

 

 

8.12

 

(Intentionally Omitted)

 

29

 

 

 

 

 

 

 

8.13

 

Inspections

 

29

 

 

 

 

 

 

 

8.14

 

Punch List

 

29

 

 

 

 

 

 

 

8.15

 

Pre-Opening Program

 

30

 

 

 

 

 

 

 

8.16

 

Construction Warranty

 

30

 

 

 

 

 

 

ARTICLE IX

 

CONDITIONS FOR CLOSING

 

31

 

 

 

 

 

 

 

9.1

 

Buyer’s Conditions for Closing

 

31

 

 

 

 

 

 

 

9.2

 

Interest Owner’s Conditions for Closing

 

32

 

 

 

 

 

 

ARTICLE X

 

CLOSING AND CONVEYANCE

 

32

 

 

 

 

 

 

 

10.1

 

Closing

 

32

 

 

 

 

 

 

 

10.2

 

Interest Owners’ Deliveries

 

33

 

 

 

 

 

 

 

10.3

 

Buyer’s Deliveries

 

34

 

 

 

 

 

 

 

10.4

 

Tax Matters

 

34

 

 

 

 

 

 

ARTICLE XI

 

COSTS

 

36

 

 

 

 

 

 

 

11.1

 

Interest Owner’s Costs

 

36

 

 

 

 

 

 

 

11.2

 

Buyer’s Costs

 

36

 

 

 

 

 

 

ARTICLE XII

 

ADJUSTMENTS

 

36

 

 

 

 

 

 

 

12.1

 

Adjustments

 

36

 

 

 

 

 

 

 

12.2

 

Reconciliation and Final Payment

 

37

 

 

 

 

 

 

 

12.3

 

Employees

 

36

 

 

 

 

 

 

ARTICLE XIII

 

CASUALTY AND CONDEMNATION

 

37

 

 

 

 

 

 

 

13.1

 

Risk of Loss; Notice

 

37

 

 

 

 

 

 

 

13.2

 

Buyer’s Termination Right

 

38

 

 

 

 

 

 

 

13.3

 

Procedure for Closing

 

38

 

 

 

 

 

 

ARTICLE XIV

 

DEFAULT REMEDIES

 

38

 

 

 

 

 

 

 

14.1

 

Buyer Default

 

38

 

 

 

 

 

 

 

14.2

 

Interest Owner/Company Default

 

38

iii

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

14.3

 

Attorney’s Fees

 

39

 

 

 

 

 

 

ARTICLE XV

 

NOTICES

 

39

 

 

 

 

 

 

ARTICLE XVI

 

MISCELLANEOUS

 

40

 

 

 

 

 

 

 

16.1

 

Performance

 

40

 

 

 

 

 

 

 

16.2

 

Binding Effect; Assignment

 

40

 

 

 

 

 

 

 

16.3

 

Entire Agreement

 

40

 

 

 

 

 

 

 

16.4

 

Governing Law

 

40

 

 

 

 

 

 

 

16.5

 

Captions

 

40

 

 

 

 

 

 

 

16.6

 

Confidentiality

 

40

 

 

 

 

 

 

 

16.7

 

Closing Documents

 

41

 

 

 

 

 

 

 

16.8

 

Counterparts

 

41

 

 

 

 

 

 

 

16.9

 

Severability

 

41

 

 

 

 

 

 

 

16.10

 

Interpretation

 

41

 

 

 

 

 

 

 

16.11

 

Further Acts

 

41

 

 

 

 

 

 

 

16.12

 

Joint and Several Obligations

 

41

 

 

 

 

 

 

 

16.13

 

(Intentionally Omitted)

 

41

 

 

 

 

 

 

ARTICLE XVIII

 

SUPPLEMENTAL PROVISIONS

 

41

SCHEDULES:

 

 

Schedule 1

Hotel Specific Data

Schedule 2

Supplemental Provisions

Schedule 7.1(k)

Leases

Schedule 7.1(l)

Company Intellectual Property

Schedule 7.1(n)

Tax Returns

Schedule 7.1(o)

Insurance

Schedule 7.1(p)

Agreements

EXHIBITS:

 

 

Exhibit A

Legal Description

Exhibit B

Management Agreement

Exhibit C

Environmental Reports

Exhibit D

Consents and Approvals

Exhibit E

Construction Warranty

iv

--------------------------------------------------------------------------------



PURCHASE CONTRACT

          This PURCHASE CONTRACT (this “Contract”) is made and entered into as
of the date set forth in Item 1 of Schedule 1 by and between the persons and
entities set forth in Item 2(a) of Schedule 1 (each, an “Interest Owner” and,
collectively, the “Interest Owners”), with an address c/o Larry Blumberg &
Associates, Inc., 2733 Ross Clark Circle, P.O. Box 5566, Dothan, Alabama 36302;
the entity set forth in Item 2(b) of Schedule 1 (the “Company”), with its
principal office c/o Larry Blumberg & Associates, Inc., 2733 Ross Clark Circle,
P.O. Box 5566, Dothan, Alabama 36302; and APPLE TEN HOSPITALITY OWNERSHIP, INC.,
a Virginia corporation, with its principal office at 814 East Main Street,
Richmond, Virginia 23219, or its affiliates or assigns (“Buyer”).

RECITALS

          A. The Company is the fee simple or leasehold owner of the land
identified in Exhibit A attached hereto and incorporated herein by this
reference. The Company is constructing on such land the hotel identified in Item
3 of Schedule 1 attached hereto and incorporated herein by reference.

          B. The Interest Owners are the sole owners of one hundred percent
(100%) of the limited liability company interests or stock, as applicable, in
the Company.

          C. Buyer desires to purchase from the Interest Owners, and the
Interest Owners desire to sell to Buyer, all of Interest Owner’s interests in
the Company for the purchase price and upon terms and conditions hereinafter set
forth.

AGREEMENT:

          NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I
DEFINED TERMS

          1.1 Definitions. The following capitalized terms when used in this
Agreement shall have the meanings set forth below unless the context otherwise
requires:

          “Additional Deposit” shall mean $2,500.

          “Affiliate” shall mean, with respect to the Company, any Interest
Owner or Buyer, any other person or entity directly or indirectly controlling
(including but not limited to all directors and officers), controlled by or
under direct or indirect common control with the Company, any Interest Owner or
Buyer, as applicable. For purposes of the foregoing, a person or entity shall be
deemed to control another person or entity if it possesses, directly or
indirectly, the power to direct or cause direction of the management and
policies of such other person or entity, whether through the ownership of voting
securities, by contract or otherwise.

1

--------------------------------------------------------------------------------



          “Agreement” means any agreement, contract, obligation, promise or
undertaking (whether written or oral and whether express or implied) that is or
purports to be legally binding.

          “Appurtenances’’ shall mean all rights, titles, and interests of the
Company appurtenant to the Land and Improvements, including, but not limited to,
(i) all easements, rights of way, rights of ingress and egress, tenements,
hereditaments, privileges, and appurtenances in any way belonging to the Land or
Improvements, (ii) any land lying in the bed of any alley, highway, street, road
or avenue, open or proposed, in front of or abutting or adjoining the Land,
(iii) any strips or gores of real estate adjacent to the Land, and (iv) the use
of all alleys, easements and rights-of-way, if any, abutting, adjacent,
contiguous to or adjoining the Land.

          “Brand” shall mean the hotel brand or franchise identified in Item 4
of Schedule 1 and under which the Hotel operates.

          “Business Day” shall mean any day other than a Saturday, Sunday or
legal holiday in the Commonwealth of Virginia, the State of Alabama or the state
in which the Hotel is located.

          “Closing” shall mean the closing of the purchase and sale of the
Interests pursuant to this Contract.

          “Closing Date” shall have the meaning set forth in Section 10.1.

          “Construction Warranty” shall have the meaning set forth in Section
8.16.

          “Contractor” shall mean the contractor for the Hotel identified in
Item 12 of Schedule 1.

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Company Intellectual Property” shall have the meaning set forth in
Section 7.1(l).

          “Contemplated Transactions” shall mean all of the transactions
contemplated by this Contract and the Exhibits hereto.

          “Contract” shall mean this Purchase Contract, as amended from time to
time pursuant to the terms hereof.

          “Contracts, Plans and Specs” shall mean the Plans and Specifications
and all other contracts, plans, drawings, specifications, surveys, soil reports,
engineering reports, inspection reports, and other technical descriptions and
reports.

          “Deposits” shall mean, to the extent assignable, all prepaid rents and
deposits (including, without limitation, any reserves for capital repairs and/or
improvements), including, but not limited to, refundable security deposits and
rental deposits and all other deposits for advance reservations, banquets or
future services, made in connection with the use or occupancy of the
Improvements, all reserves for replacement of FF&E, reserves for real property
taxes and insurance and utility deposits, credit for which shall be given to the
Interest Owners to the extent hereinafter provided.

          “Due Diligence Examination” shall have the meaning set forth in
Section 3.2.

2

--------------------------------------------------------------------------------



          “Earnest Money Deposit” shall mean both the Initial Deposit defined
below and described in Section 2.5(a) hereof and the Additional Deposit defined
above and described in Section 2.5(a) hereof.

          “Effective Date” shall mean the date this Contract is fully executed
by all of the parties hereto, and an original of the executed document (which
may be in the form of counterparts, in which case the last counterpart) is
deposited with the Title Company.

          “Effective Time” shall have the meaning set forth in Section 10.1.

          “Environment” means soil, land surface or subsurface strata, surface
waters (including navigable waters and ocean waters), groundwaters, drinking
water supply, stream sediments, ambient air (including indoor air), plant and
animal life and any other environmental medium or natural resource.

          “Environmental Requirements” shall have the meaning set forth in
Section 7.1(t)(iii).

          “Escrow Agent” shall mean Chicago Title Company, the Person serving as
escrow agent for purposes of the Closing and the Earnest Money Deposit.

          “Exception Documents” shall have the meaning set forth in Section 4.2.

          “Existing Franchise Agreement” shall mean the franchise agreement
identified in Item 6 of Schedule 1.

          “Existing Management Agreement” shall mean the management agreement
identified in Item 5 of Schedule 1.

          “FF&E” shall mean all tangible personal property and fixtures of any
kind (other than personal property (i) owned by guests of the Hotel, or (ii)
leased by the Company pursuant to an FF&E Lease), including, but not limited to,
all furniture, fixtures, equipment, signs and related personal property; all
heating, lighting, plumbing, drainage, electrical, air conditioning, and other
mechanical fixtures and equipment and systems; all elevators, and related motors
and electrical equipment and systems; all hot water heaters, furnaces, heating
controls, motors and equipment, all shelving and partitions, all ventilating
equipment, and all disposal equipment; all spa, health club and fitness
equipment; all equipment used in connection with the use and/or maintenance of
the guestrooms, restaurants, lounges, business centers, meeting rooms, swimming
pools, indoor and/or outdoor sports facilities and other common areas and
recreational areas; all carpet, drapes, beds, furniture, televisions and other
furnishings; all stoves, ovens, freezers, refrigerators, dishwashers, disposals,
kitchen equipment and utensils, tables, chairs, plates and other dishes,
glasses, silverware, serving pieces and other restaurant and bar equipment,
apparatus and utensils.

          “FF&E Leases” shall mean all leases of any FF&E and other contracts
permitting the use of any FF&E at the Improvements.

          “Force Majeure”shall mean (i) strikes, lockouts or labor disputes,
(ii) the inability through no fault of the Company to obtain labor or materials
or reasonable substitutes therefor,

3

--------------------------------------------------------------------------------



(iii) acts of God and adverse weather conditions, (iv) enemy or hostile
governmental action or acts of terrorism, (v) governmental restrictions such as
embargoes, (vi) civil commotion, (vii) fire or other casualty or (viii) other
conditions similar to those enumerated above that are beyond the reasonable
control of the Company, but in each case excluding any such events or conditions
that merely result in increased costs to the Company.

          “Franchisor” shall mean the franchisor identified in Item 6 of
Schedule 1.

          “Governmental Body” means any (i) nation, state, county, city, town,
borough, village, district or other jurisdiction; (ii) federal, state, local,
municipal, foreign or other government; (iii) governmental or quasi–governmental
authority of any nature (including any agency, branch, department, board,
commission, court, tribunal or other entity exercising governmental or
quasi–governmental powers); (iv) multinational organization or body; (v) body
exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; or (vi) any official of any of the foregoing.

          “Hazardous Material” shall have the meaning set forth in Section
7.1(t)(iii).

          “Hotel” shall mean the hotel being constructed on the Land, including
all Improvements and Personal Property associated therewith, known generally by
the name and/or identification set forth in Item 3(a) of Schedule 1.

          “Improvements” shall mean all buildings, structures, fixtures, parking
areas and other improvements now existing or to be constructed on the Land,
including, without limitation, all improvements and amenities described in Item
3 of Schedule 1 and all related facilities.

          “Indemnified Party” shall have the meaning set forth in Section
8.7(c)(i).

          “Indemnifying Party” shall have the meaning set forth in Section
8.7(c)(i).

          “Initial Deposit” shall mean the sum of $2,500 as set forth in Section
2.5(a) hereof

           “Interest” shall mean the limited liability company interest or
corporate stock, as applicable, owned by each Interest Owner in the Company, and
“Interests” shall mean all of such limited liability company interests or
corporate stock.

          “Interest Lien” shall mean any claim, lien, pledge, charge, security
interest, equitable interest, option, warrant, right of first refusal,
restriction on use, voting, transfer, receipt of income or other attribute of
ownership, or other encumbrance of any kind, affecting any Interest.

          “Land” shall mean the real property described in Exhibit A, which is
attached hereto and incorporated herein by reference, together with all rights
(including without limitation all air rights and development rights), alleys,
streets, strips, gores, waters, privileges, appurtenances, advantages and
easements belonging thereto or in any way appertaining thereto, and all other
Appurtenances.

          “Leased Premises” shall have the meaning set forth in Section 7.1(k).

4

--------------------------------------------------------------------------------



          “Leases” shall mean all leases, occupancy agreements, “trade-out”
agreements, advance bookings, convention reservations, or other agreements
demising space in, providing for the use or occupancy of, or otherwise similarly
affecting or relating to the use or occupancy of, the Improvements or Land,
together with all amendments, modifications, renewals and extensions thereof,
and all guaranties by third parties of the obligations of the tenants,
licensees, franchisees, concessionaires or other entities thereunder.

          “Legal Action” shall have the meaning set forth in Section 8.8(c)(ii).

          “Legal Requirement” means any federal, state, local, municipal,
foreign, international, multinational or other constitution, law, ordinance,
principle of common law, code, regulation, rule, order, injunction, judgment,
decree, ruling, assessment or arbitration award of any Governmental Body or
arbitrator.

          “Licenses” shall mean all permits, licenses, franchises, utility
reservations, certificates of occupancy, and other documents issued by any
federal, state, or municipal authority or by any private party related to the
development, construction, use, occupancy, operation or maintenance of the
Hotel, including, without limitation, all licenses, approvals and rights
(including any and all existing waivers of any brand standard) necessary or
appropriate for the operation of the Hotel under the Brand.

          “Manager” shall mean LBAM-Investors Group, L.L.C., an Alabama limited
liability company and an Affiliate of the Company as of the date of this
Contract.

          “New Franchise Agreement” shall mean the franchise agreement to be
entered into by the Company and the Franchisor at the Closing.

          “New Management Agreement” shall mean the management agreement to be
entered into by the Company and the Manager at the Closing, in the form of the
agreement attached hereto as Exhibit B.

          “Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
the certificate of partnership of a partnership; (c) the articles of
organization or certificate of formation and any operating or limited liability
company agreement of a limited liability company; (d) any charter or similar
document adopted or filed in connection with the creation, formation, or
organization of a Person, and (e) any amendment to any of the foregoing.

          “Pending Claims” shall have the meaning set forth in Section
7.1(t)(ii).

          “Permitted Exceptions” shall have the meaning set forth in Section
4.3.

          “Person” means an individual or any entity, including a corporation,
partnership, joint venture, limited liability company, trust, estate or other
unincorporated association, whether or not a legal entity.

          “Personal Property” shall mean, collectively, all of the Property
other than the Real Property.

5

--------------------------------------------------------------------------------



          “Plans and Specifications” shall have the meaning set forth in Section
7.1(t)(viii), as the same may be revised during construction with the approval
of the Franchisor (to the extent such approval is required), provided that any
material revisions also shall be subject to the approval of Buyer, which
approval shall not be unreasonably withheld or delayed.

          “Pre-Closing Tax Period” shall have the meaning set forth in Section
10.4(a).

          “Pre-Opening Costs” shall have the meaning set forth in Section 8.15.

          “Pre-Opening Program” shall have the meaning set forth in Section
8.15.

          “Property” shall mean, collectively, (i) all of the following with
respect to the Hotel: the Land, Improvements, Appurtenances, FF&E, Supplies,
Leases, Deposits, Records, Service Contracts, Warranties, Licenses, FF&E Leases,
Contracts, Plans and Specs, Tradenames, Utility Reservations, as well as all
other real, personal or intangible property of the Company related to any of the
foregoing and (ii) any and all of the following that relate to or affect in any
way the design, construction, ownership, use, occupancy, leasing, maintenance,
service or operation of the Real Property, FF&E, Supplies, Leases, Deposits or
Records: Service Contracts, Warranties currently in effect, Licenses,
Tradenames, Contracts, Plans and Specs and FF&E Leases.

          “Property Lien” means any deed of trust or mortgage, lien, security
interest, easement, right of way, encroachment, lease, purchase contract, option
to purchase, right of first refusal, servitude, restrictive covenant, limitation
on use or other encumbrance or title defect of any kind.

          “Punch List Items” shall mean such items (i) as are reasonably
necessary or appropriate to fully complete the construction, equipping and
furnishing of the Hotel in accordance with this Contract and (ii) that, unless
otherwise agreed by Buyer in its sole discretion, (a) individually and in the
aggregate do not and will not prohibit, cause a delay in or otherwise adversely
affect, under applicable Legal Requirements, the Management Agreement, the
Franchise Agreement or otherwise, the opening of the Hotel for business to the
public or the continued occupancy and operation of the Hotel as contemplated
under the Brand and (b) may be corrected or completed, subject to delays caused
by Force Majeure, within not more than sixty (60) days.

          “Purchase Price” shall have the meaning set forth in Section 2.2.

          “Real Property” shall mean, collectively, all Land and Improvements
with respect to the Hotel.

          “Records” shall mean all books, records, promotional material, tenant
data, guest history information (other than any such information owned
exclusively by the Franchisor), marketing and leasing material and forms
(including but not limited to any such records, data, information, material and
forms in the form of computerized files located at the Hotel), market studies
prepared in connection with the Company’s current annual plan and other
materials, information, data, legal or other documents or records (including,
without limitation, all documentation relating to any litigation or other
proceedings, all zoning and/or land use notices, relating to or affecting the
Property, all business plans and projections and all studies, plans, budgets and
contracts related to the development, construction and/or operation of the
Hotel, and all Tax Returns and work papers and filings related to Taxes for the
current tax year and the previous

6

--------------------------------------------------------------------------------



three (3) tax years) owned by the Company and/or in the Company’s possession or
control, or to which the Company has access or may obtain from the Franchisor,
that are used in or relating to the Property and/or the operation of the Hotel,
including the Land, the Improvements or the FF&E, and the Company shall furnish
to Buyer (and the term “Records” shall include) a list of the general
contractors, architects and engineers providing goods and/or services in
connection with the construction of the Hotel, all construction warranties and
guaranties currently in effect and copies of the final plans and specifications
for the Hotel, it being understood that the Company may not have in its
possession all change orders and other modifications to the original plans and
specifications.

          “Release” shall have the meaning set forth in Section 7.1(t)(iii).

          “Review Period” shall have the meaning set forth in Section 3.1.

          “SEC” shall have the meaning set forth in Section 8.5.

          “Securities Act” means the Securities Act of 1933, as amended.

          “Seller Liens” shall have the meaning set forth in Section 4.3.

          “Service Contracts” shall mean contracts or agreements, such as
maintenance, supply, service or utility contracts.

          “Straddle Period” shall have the meaning set forth in Section 10.4(b).

          “Substantial Completion” including variations thereof such as
“Substantially Complete” and “Substantially Completed” shall mean: (i) the
Company and the Contractor have issued a certificate of substantial completion
in form and substance satisfactory to Buyer certifying that the Hotel has been
constructed substantially in accordance with the Plans and Specifications and
the Legal Requirements, (ii) a certificate of occupancy authorizing the opening
of the Hotel for business to the public and for operation under the Brand has
been issued by the local governing authority and is in full force and effect,
(iii) all other final and unconditional consents, approvals, licenses and
operating permits necessary or appropriate for the Hotel to open for business to
the public and to operate under the Brand have been issued by and obtained from
all applicable governmental and regulatory authorities, subject to Punch List
Items; (iv) the Hotel is fully furnished, fitted and equipped and ready to open
for business to the public and operate under the Brand, subject to Punch List
Items; (iii) all contractors, subcontractors, suppliers, mechanics, materialmen
and other persons or entities providing labor or materials for the construction
and development of the Hotel shall have been paid (or adequate provision for
payment of such persons or entities, which is not required to be an actual
escrow of funds, has been made to Buyer’s reasonable satisfaction), subject to
Punch List Items and (iv) the Franchisor has approved the completion, furnishing
and equipping of the Hotel and is prepared to commence (or authorize the
commencement of) operation of the Hotel, and all of the other conditions set
forth in the Management Agreement and the Franchise Agreement have been
satisfied, subject to Punch List Items.

          “Supplemental Provisions” shall have the meaning set forth in Article
XVII.

7

--------------------------------------------------------------------------------



          “Supplies” shall mean all merchandise, supplies, inventory and other
items used for the operation and maintenance of guest rooms, restaurants,
lounges, swimming pools, health clubs, spas, business centers, meeting rooms and
other common areas and recreational areas located within or relating to the
Improvements, including, without limitation, all food and beverage (alcoholic
and non-alcoholic) inventory, office supplies and stationery, advertising and
promotional materials, china, glasses, silver/flatware, towels, linen and
bedding (all of which shall be 2-par level for all suites or rooms in the
Hotel), guest cleaning, paper and other supplies, upholstery material, carpets,
rugs, furniture, engineers’ supplies, paint and painters’ supplies, employee
uniforms, and all cleaning and maintenance supplies, including those used in
connection with the swimming pools, indoor and/or outdoor sports facilities,
health clubs, spas, fitness centers, restaurants, business centers, meeting
rooms and other common areas and recreational areas.

          “Survey” shall have the meaning set forth in Section 4.1.

          “Tax” or “Taxes” means any income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental, windfall profit, customs, vehicle, airplane, boat, vessel or
other title or registration, capital stock, franchise, employees’ income
withholding, foreign or domestic withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer, value added,
alternative, add-on minimum and other tax, fee, assessment, levy, tariff, charge
or duty of any kind whatsoever and any interest, penalty, addition or additional
amount thereon imposed, assessed or collected by or under the authority of any
Governmental Body or payable under any tax-sharing agreement or any other
Contract, including any interest, penalty, or addition thereto, whether disputed
or not and including any obligations to indemnify or otherwise assume or succeed
to the Tax liability of any other Person.

          “Tax Return” means any return (including any information return),
report, statement, schedule, notice, form, declaration, claim for refund or
other document or information filed with or submitted to, or required to be
filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.

          “Third Party Consents” shall have the meaning set forth in Section
8.3.

          “Title Commitment” shall have the meaning set forth in Section 4.2.

          “Title Company” shall have the meaning set forth in Section 4.2.

          “Title Policy” shall have the meaning set forth in Section 4.2.

          “Title Review Period” shall have the meaning set forth in Section 4.3.

          “Tradenames” shall mean all telephone exchanges and numbers, trade
names, trade styles, trade marks, and other identifying material, and all
variations thereof, together with all related goodwill (it being understood and
agreed that all franchise, license, management and other agreements granting a
right to use the name of such hotel chain or any other trademark or trade

8

--------------------------------------------------------------------------------



name and all waivers of any brand standard shall remain in full force and effect
after the acquisition of the Interests by Buyer).

          “Utility Reservations” shall mean the Company’s interest in the right
to receive and continuously consume (including, without limitation, from and
after Closing) water service, sanitary and storm sewer service, electrical
service, gas service and telephone service on and for the Land and Improvements
in capacities that are adequate continuously to use and operate the Improvements
for the purposes for which they were intended, including, but not limited to (i)
any right to the present and future use of wastewater, drainage, water and other
utility facilities to the extent such use benefits the Real Property, (ii) any
reservations of or commitments covering any such use in the future, and (iii)
any wastewater capacity reservations relating to the Real Property.

          “Warranties” shall mean all warranties, guaranties, indemnities and
claims, currently in effect, for the benefit of the Company with respect to the
Hotel, the Property or any portion thereof, including, without limitation, all
warranties and guaranties of the development, construction, completion,
installation, equipping and furnishing of the Hotel, and all indemnities, bonds
and claims of the Company related thereto.

ARTICLE II
PURCHASE AND SALE; PURCHASE PRICE; PAYMENT;
EARNEST MONEY DEPOSIT

          2.1 Purchase and Sale. Each Interest Owner agrees to sell and convey
to Buyer or its Affiliates and/or assigns, and Buyer or its assigns agrees to
purchase from the Interest Owners, all of the Interests, in consideration of the
Purchase Price, subject to and upon the terms and conditions hereof. All of the
Interests shall be conveyed, assigned, and transferred to Buyer at Closing, free
and clear of all Interest Liens.

          2.2 Purchase Price. Buyer agrees to pay, and the Interest Owners agree
to accept, as consideration for the conveyance of all of the Interests, subject
to the adjustments provided for in this Contract, the amount set forth in Item 7
of Schedule 1; provided, however, that if the actual cost of construction of the
Hotel is less than the amount set forth in Item 14 of Schedule 1, the purchase
price shall be reduced by an amount equal to twenty percent (20%) of the
difference between such actual construction costs and the amount set forth in
Item 14 of Schedule 1 (the “Purchase Price”).

          2.3 Allocation. The Purchase Price shall be allocated among the
Interest Owners in accordance with their percentage interest in the Company as
set forth in Item 2(a) of Schedule 1.

          2.4 Payment. The Purchase Price, plus any positive adjustments under
Section 12.1, less (i) the Earnest Money Deposit and interest earned thereon, if
any, which Buyer elects to have applied against the Purchase Price (as provided
below), (ii) any reserves, if any, provided in this Purchase Agreement and any
applicable reserve for Punch List Items as provided in Section 8.14 hereof and
(iii) any negative adjustments under Section 12.1, shall be paid to the Interest
Owners in cash, certified funds or wire transfer, at the Closing of the purchase
and sale of the Interests. At the Closing, the Earnest Money Deposit, together
with interest earned thereon, if

9

--------------------------------------------------------------------------------



any, shall, at Buyer’s election, be returned to Buyer or shall be paid over to
the Interest Owners by Escrow Agent to be applied to the Purchase Price on
behalf of Buyer.

          2.5 Earnest Money Deposit.

                    (a) Upon the full execution and delivery of this Contract,
Buyer shall deposit the sum of Two Thousand Five Hundred and No/100 Dollars
($2,500.00) in cash, certified bank check or by wire transfer of immediately
available funds (the “Initial Deposit”) with the Title Company, as escrow agent
(“Escrow Agent”), which sum shall be held by Escrow Agent as earnest money. If,
pursuant to the provisions of Section 3.1 of this Contract, Buyer elects to
terminate this Contract at any time prior to the expiration of the Review
Period, then the Escrow Agent shall return the Earnest Money Deposit to Buyer
promptly upon written notice to that effect from Buyer. If Buyer does not elect
to terminate this Contract on or before the expiration of the Review Period,
Buyer shall, within three (3) Business Days after the expiration of the Review
Period deposit the Additional Deposit with the Escrow Agent. The Initial Deposit
and the Additional Deposit, and all interest accrued thereon, shall hereinafter
be referred to as the “Earnest Money Deposit.”

                    (b) The Earnest Money Deposit shall be held by Escrow Agent
subject to the terms and conditions of an Escrow Agreement dated as of the date
of this Contract entered into by Seller, Buyer and Escrow Agent (the “Escrow
Agreement”). The Earnest Money Deposit shall be held in an interest-bearing
account in a federally insured bank or savings institution reasonably acceptable
to Seller and Buyer, with all interest to accrue to the benefit of the party
entitled to receive it and to be reportable by such party for income tax
purposes.

ARTICLE III
REVIEW PERIOD

          3.1 Review Period. Buyer shall have a period through 6:00 p.m. Eastern
Time on the date that is thirty (30) days after the Effective Date, unless a
longer period of time is otherwise provided for in this Contract and except as
otherwise agreed to by the parties hereto (the “Review Period”), to evaluate the
legal, title, survey, construction, engineering, physical condition, structural,
mechanical, environmental, zoning, economic, permit status, franchise status,
marketing and economic data, financial statements and information, property
statements, franchise agreements, loan documents and other documents and
information related to the Property and the business of the Hotel. Within two
(2) Business Days following the Effective Date, the Company, at the sole cost
and expense of the Interest Owners, will deliver to Buyer for Buyer’s review, to
the extent not previously delivered to Buyer, true, correct and complete copies
of the following, together with all amendments, modifications, renewals or
extensions thereof:

                    (a) All Warranties currently in effect and Licenses relating
to the Hotel, the Real Property or any part thereof;

                    (b) All real estate and personal property tax statements
with respect to the Real Property and notices of appraised value for the Real
Property for the current year (if

10

--------------------------------------------------------------------------------



available) and for the lesser of the time period the Real Property was owned or
leased by the Company or each of the three (3) calendar years prior to the
current year;

                    (c) Engineering, mechanical, architectural and construction
plans, drawings, specifications and contracts, payment and performance bonds,
title policies, reports and commitments, zoning information and marketing and
economic data relating to the Real Property or the Hotel and the construction,
development, installation and equipping thereof, as well as copies of all
environmental reports and information, topographical, boundary or “as built”
surveys, engineering reports, subsurface studies and other Contracts, Plans and
Specs relating to or affecting the Hotel, which the Company has in its
possession or control. Buyer acknowledges that the Contracts, Plans and Specs in
the Company’s possession may not include all change orders and other
modifications made during the course of construction of the Hotel, but in such
case the Company will cause the general contractor for the Hotel to furnish
copies of such change orders and other modifications upon Buyer’s request at any
time during the Review Period;

                    (d) All agreements for real estate commissions, brokerage
fees, finder’s fees or other compensation payable by the Company in connection
therewith; and

                    (e) All notices received from governmental authorities in
connection with the Real Property for the current year and for the lesser of the
time period the Real Property was owned or leased by the Company or each of the
three (3) calendar years prior to the current year and all other notices
received from governmental authorities received at any time that relate to any
noncompliance or violation of law that has not been corrected.

          The Company shall, upon request of Buyer, make available to Buyer and
Buyer’s representatives and agents, for inspection and copying during normal
business hours, Records located at the Company’s corporate offices, and the
Company agrees to provide Buyer copies of all other reasonably requested
information that is relevant to the management, operation, use, occupancy or
leasing of or title to the Real Property and the plans and specifications for
development of the Hotel. At any time during the Review Period, Buyer may, in
its sole and absolute discretion, elect not to proceed with the purchase of the
Property for any reason whatsoever by giving written notice thereof to the
Company, in which event: (i) the Initial Earnest Money Deposit shall be promptly
returned by Escrow Agent to Buyer together with all accrued interest, if any,
(ii) this Contract shall be terminated automatically, (ii) all materials
supplied by the Company to Buyer shall be returned promptly to the Company, and
(iii) the parties will be relieved of all other rights, obligations and
liabilities hereunder, except for the parties’ obligations pursuant to Sections
3.3 and 16.6 below. Upon expiration of the Review Period, Buyer may not
terminate this Contract and receive a refund of the Earnest Money Deposit for
any reason except the failure of any of the conditions set forth in Section 9.1.

          Buyer acknowledges and agrees that certain of the items requested to
be delivered to Buyer in this Section 3.1 have been delivered to and received by
Buyer. The Company agrees to cooperate with Buyer and to provide any documents
or instruments described herein which have not been delivered by the Company for
Buyer’s due diligence and review.

11

--------------------------------------------------------------------------------



          3.2 Due Diligence Examination. At any time during the Review Period,
and thereafter through Closing of the Property, Buyer and/or its representatives
and agents shall have the right to enter upon the Property at all reasonable
times for the purposes of reviewing all Records and other data, documents and/or
information relating to the Property and conducting such surveys, appraisals,
engineering tests, soil tests (including, without limitation, Phase I
environmental site assessments), inspections of construction and other
inspections and other studies as Buyer deems reasonable and necessary or
appropriate to evaluate the Property, subject to providing advance (not less
than 24 hours) notice to the Company unless otherwise agreed to by Buyer and the
Company (the “Due Diligence Examination”). The Company shall have the right to
have its representative present during Buyer’s physical inspections of the
Property, provided that failure of the Company to do so shall not prevent Buyer
from exercising its due diligence, review and inspection rights hereunder. Buyer
agrees to exercise reasonable care when visiting the Property, in a manner which
shall not materially adversely affect the completion or operation of the
Property. Buyer may not conduct a Phase II environmental site assessment or any
other invasive environmental procedure without the prior written consent of the
Company.

          3.3 Restoration and Indemnity. Buyer covenants and agrees not to
damage or destroy any portion of the Property in conducting its examinations and
studies of the Property during the Due Diligence Examination and, if closing
does not occur, shall repair any portion of the Property damaged by the conduct
of Buyer, its agents or employees, to substantially the condition such
portion(s) of the Property were in immediately prior to such examinations or
studies. Buyer further hereby indemnifies and holds the Company and the Interest
Owners harmless from and against any damage, personal injury or death caused by
or arising from any action or omission by Buyer, its agents or employees in the
examination and study of the Property.

ARTICLE IV
SURVEY AND TITLE APPROVAL

          4.1 Survey. The Company and the Interest Owners, at the Interest
Owners’ sole cost and expense, prior to the execution hereof have delivered to
Buyer, true, correct and complete copies of the most recent survey of the Real
Property. In the event that an update of the survey or a new survey (such
updated or new survey being referred to as the “Survey”) are desired by Buyer,
then Buyer shall be responsible for all costs related thereto.

          4.2 Title. The Company, at the Interest Owners’ sole cost and expense,
prior to the execution hereof have delivered to Buyer, within two (2) Business
Days after the execution in full of this Contract, the Company’s existing title
insurance policy, including copies of all documents referred to therein, for the
Real Property. Buyer’s obligations under this Contract are conditioned upon
Buyer being able to obtain (i) a Commitment for Title Insurance (the “Title
Commitment”) issued by Chicago Title Company, 5501 LBJ Freeway, Ste. 200,
Dallas, Texas 75240, Attention: Debby Moore (the “Title Company”), for the most
recent standard form of owner’s policy of title insurance in the state in which
the Real Property is located, covering the Real Property, setting forth the
current status of the title to the Real Property, showing all Property Liens and
pursuant to which the Title Company agrees to issue at Closing an Owner’s Policy
of Title Insurance on the most recent form of ALTA (where available) owner’s
policy

12

--------------------------------------------------------------------------------



available in the state in which the Land is located, with extended coverage and,
to the extent applicable and available in such state, comprehensive, access,
single tax parcel, contiguity, Fairway and such other endorsements as may be
required by Buyer (collectively, the “Title Policy”); and (ii) true, complete,
legible and, where applicable, recorded copies of all documents and instruments
(the “Exception Documents”) referred to or identified in the Title Commitment,
including, but not limited to, all deeds, plats, surveys and Property Liens
affecting the Real Property. Buyer shall promptly provide the Company with a
copy of the Title Commitment issued by the Title Company.

          4.3 Survey or Title Objections. If Buyer discovers any title or survey
matter which is objectionable to Buyer, Buyer may provide the Company and the
Interest Owners with written notice of its objection to same within fifteen (15)
Business Days after Buyer’s receipt of both the Survey and the Title Commitment,
together with copies of all exceptions noted therein (the “Title Review
Period”). If Buyer fails to so object in writing to any such matter set forth in
the Survey or Title Commitment, it shall be conclusively assumed that Buyer has
approved same, except as otherwise provided in Section 9.1(g). If Buyer
disapproves any condition of title, survey or other matters by written objection
to the Company and the Interest Owners on or before the expiration of the Title
Review Period, the Company and the Interest Owners shall elect either to attempt
to cure, at the Interest Owners’ sole cost and expense, or not cure any such
item by written notice sent to Buyer within five (5) days after receipt by the
Company and the Interest Owners of notice from Buyer, and if the Company and the
Interest Owners commit in writing to attempt to cure any such item, the Company
and the Interest Owners shall be given until the Closing Date to cure any such
defect. In the event the Company and the Interest Owners shall fail to cure a
defect which they have committed in writing to cure prior to Closing, or if a
new title defect arises after the date of Buyer’s Title Commitment or Survey, as
applicable, but prior to Closing, then Buyer may elect, in Buyer’s sole and
absolute discretion: (i) to waive such objection and proceed to Closing, or (ii)
to terminate this Contract, if the Interest Owners are unable to cure said
defect prior to Closing and receive a return of the Earnest Money Deposit, and
any interest thereon. The items shown on the Survey or the Title Commitment or
which are apparent by physical inspection of the Property and which are not
objected to by Buyer as set forth above (other than (x) exceptions and title
defects arising after the Title Review Period, (y) those standard exceptions
which are ordinarily and customarily omitted in the state in which the Hotel is
located, so long as the Company and/or the Interest Owners, as the case may be,
provide, at the Interest Owners’ sole cost and expense, the appropriate owner’s
affidavit, gap indemnity or other documentation reasonably required by the Title
Company for such omission, and (z) as provided in Section 9.1(h)) are
hereinafter referred to as the “Permitted Exceptions.” In no event shall
Permitted Exceptions include mortgages or other documents evidencing or securing
indebtedness or any mechanics’ or materialmen’s lens or any claims or potential
claims therefor covering the Property or any portion thereof (“Seller Liens”),
each of which shall be paid in full by the Interest Owners, at the Interest
Owners’ sole cost and expense, and released at Closing.

ARTICLE V
MANAGEMENT AGREEMENT AND FRANCHISE AGREEMENT

          The Company has entered into the Existing Management Agreement and the
Existing Franchise Agreement for the operation and management of the Hotel. At
the Closing, subject to the approval of the Franchisor, (i) the Company and the
Existing Manager shall terminate the

13

--------------------------------------------------------------------------------



Existing Management Agreement, (ii) the Company and the Franchisor shall
terminate the Existing Franchise Agreement, (iii) the Company and the Manager
shall enter into the New Management Agreement and (iv) the Company and the
Franchisor shall enter into the New Franchise Agreement. The Interest Owners
shall be solely responsible for all claims and liabilities arising under the
Existing Management Agreement and the Existing Franchise Agreement, whether
accruing before or after the Closing. The Company and the Interest Owners shall
obtain the Existing Manager’s consent to the termination of the Existing
Management Agreement, and the Company and the Interest Owners shall cause the
Manager to enter into the New Management Agreement. Before the Closing, the
Company and Buyer shall request the Franchisor to approve the transfer of the
Interests to Buyer, the termination of the Existing Management Agreement, the
execution of the New Management Agreement and the execution of the New Franchise
Agreement. The Company and the Interest Owners shall use their best efforts to
promptly provide all information required by the Franchisor in connection with
the foregoing request for approval, and the Company, the Interest Owners and
Buyer shall diligently pursue obtaining the Franchisor’s approval. The Interest
Owners understand that Buyer expects the New Franchise Agreement to be upon
financial terms and conditions no less favorable to the Company than the
Existing Franchise Agreement.

ARTICLE VI
BROKERS

          Each Interest Owner, the Company and Buyer represents and warrants to
the other that it has not engaged any broker, finder or other party in
connection with the transaction contemplated by this Contract. Each Interest
Owner agrees to save and hold harmless Buyer from any and all losses, damages,
liabilities, costs and expenses (including, without limitation, attorneys’ fees)
involving claims made by any agent, broker, or other person by or through the
acts of any Interest Owner or the Company, as the case may be, in connection
with the Contemplated Transactions. Buyer agrees to save and hold harmless each
Interest Owner and the Company from any and all losses, damages, liabilities,
costs and expenses (including, without limitation, attorneys’ fees) involving
claims made by any agent, broker, or other person by or through the acts of
Buyer in connection with the Contemplated Transactions.

ARTICLE VII
REPRESENTATIONS, WARRANTIES AND COVENANTS

          7.1 Representations, Warranties and Covenants of Interest Owners. Each
Interest Owner represents, warrants and covenants to Buyer as follows:

                    (a) Organization and Existence of the Company. The Company
is a limited liability company or corporation duly organized or incorporated and
validly existing under the laws of the state indicated in Item 2(b) of Schedule
1, and the Company has the full power and authority to own all of its property
and assets and to carry on its business as presently conducted. The Company is
not required to qualify to transact business in any jurisdiction other than the
state is which it is organized or incorporated. The copies of the Company’s
Organizational Documents that the Company has delivered to Buyer or delivers to
Buyer during the Review Period are or will be true, correct and complete copies
of the Organizational Documents of the Company as in effect as of the date
hereof and have not been amended or supplemented further.

14

--------------------------------------------------------------------------------



The Company is not a general or limited partner of, or a party to any joint
venture with, any other entity and does not, directly or indirectly, own any
interest in any other Person.

                    (b) Authorization and Validity. Each Interest Owner and the
Company have the power and authority to execute and deliver this Contract and
the other agreements contemplated hereby and to consummate the Contemplated
Transactions. This Contract has been duly executed and delivered by and
constitutes a valid and binding agreement of the Company, each Interest Owner,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency or similar laws. The execution and delivery hereof by the Company and
each Interest Owner and the consummation by the Company and each Interest Owner
of such transactions have been fully authorized by the Company and each Interest
Owner.

                    (c) Ownership of Interests. The Interest Owners are the
owners of all of the Interests, each owning the percentage set forth in Item
2(a) of Schedule 1, and have good and valid title thereto, with no restrictions
on, or any agreements with respect to, voting rights or any other incidents of
ownership thereof, except as set forth in the Company’s Organizational
Documents. The Interests represent one hundred percent (100%) of the record and
beneficial interests in the Company and all other right, title and interest in
and to the equity of the Company. The Interest Owners have the absolute right to
sell and transfer all of the Interests to Buyer free and clear of all Interest
Liens. Each Interest Owner acquired its Interest in compliance with all
applicable laws. On consummation of the Contemplated Transactions, in accordance
with the terms hereof, Buyer will acquire good and marketable title to the
Interests free and clear of all Interest Liens.

                    (d) Related Party Transactions. No Interest Owner has any
direct or indirect interest in any property used by, or relating to, the
Company, except through the ownership of its Interest.

                    (e) Non-Contravention. The execution and delivery by each
Interest Owner and the Company of this Contract and the other agreements
contemplated hereby do not, and the consummation by each Interest Owner and the
Company of the transactions contemplated hereby or thereby will not (i) violate
any provision of the any Organizational Documents of any Interest Owner or the
Company, (ii) violate, or result with the passage of time in a violation of, any
provision of, or result in the acceleration of or entitle any party to
accelerate any obligation under, or result in the creation or imposition of any
Property Lien upon, any of the property of any Interest Owner or the Company
pursuant to any provision of any mortgage, deed of trust, lease, agreement,
license or instrument to which any Interest Owner or the Company is a party or
to which any of them is subject (collectively, the “Restrictive Documents”)
except to the extent consents, waivers, satisfactions or terminations therefor
will be delivered on or before Closing, (iii) constitute an event permitting
termination of any mortgage, deed of trust, lease, agreement, license or
instrument to which any Interest Owner or the Company is a party, except for
those Restrictive Documents which represent obligations to be satisfied or for
which consents to assignment or waivers of termination will be delivered on or
before Closing or (iv) violate any judgment, order, writ, injunction, decree,
regulation or rule of any court or governmental authority applicable to any
Interest Owner or the Company or the assets of any of them.

15

--------------------------------------------------------------------------------



                    (f) Consents and Approvals. No consent, approval,
notification, authorization or order of, or declaration, filing or registration
with, any governmental agency, is required to be obtained or made by the Company
or any Interest Owner in connection with the consummation by the Company and
each Interest Owner of the Contemplated Transactions.

                    (g) No Undisclosed Liabilities. The Company does not have,
as of the date of this Contract, any debts, liabilities or obligations, whether
accrued, absolute, contingent or otherwise, that are material to the financial
condition, assets, liabilities, income or prospects of the business of the
Company except as disclosed in this Contract or otherwise disclosed in writing
to Buyer on or before the date of this Contract.

                    (h) Litigation. There are no actions, suits, claims,
investigations or proceedings (legal, administrative or arbitrative) pending or,
to the knowledge of any of the Interest Owners or the Company, threatened
against any of the Interest Owners or the Company, whether at law or in equity
and whether civil or criminal in nature, before or by any federal, state,
municipal or other court, arbitrator, governmental department, commission,
agency or instrumentality, domestic or foreign. There are no judgments, decrees
or orders of any such court, arbitrator, governmental department, commission,
agency or instrumentality outstanding against any of the Interest Owners or the
Company, (i) which relate to the Company or any Interest Owner and which have or
could reasonably be expected to have an adverse effect on the financial
condition, assets, liabilities, income or prospects of the business of the
Company, or (ii) which seek specifically to prohibit, restrict or delay
consummation of the transactions contemplated hereby or fulfillment of any of
the conditions of this Contract.

                    (i) Title to Properties. The Company has good and marketable
title to all of the Property (whether real, fee or leasehold, personal or mixed,
tangible or intangible) and enjoys quiet possession of all such properties and
interests, free and clear of all mortgages and other encumbrances (except for
Seller Liens to be paid off at Closing, Permitted Exceptions and current taxes
and liens which arise by operation of law with respect to obligations not yet
due and payable). The Property includes all real estate, intangible assets and
physical assets of the Company and all of the property reasonably required to
own and operate the Hotel as it is contemplated to be operated and in accordance
with the Existing Franchise Agreement.

                    (j) Condemnation and Special Assessments. There are no
pending or, to the knowledge of the Company or any Interest Owner, threatened
proceedings for condemnation or the exercise of the right of eminent domain as
to any part of the Real Property or for limiting or denying any right of access
thereto. None of the Interest Owners or the Company has any knowledge of any
special taxes or assessments relating to any part of the Real Property or any
planned public improvements that may result in a special assessment against any
part of the Real Property.

                    (k) Lease of Real and Personal Property. Schedule 7.1(k)
sets forth a list of (a) all leases pursuant to which the Company leases, as
lessee, real property (the “Leased Premises”), (b) all leases pursuant to which
the Company leases, as lessor, real property, (c) all leases pursuant to which
the Company leases, as lessee, personal property and (d) all prepaid expenses,
rents and security deposits paid by or to the Company with respect to any of the
foregoing leases. The Company has performed all material obligations required to
be performed

16

--------------------------------------------------------------------------------



by it to date under all leases set forth in Schedule 7.1(k) and is not in
default nor, to the best knowledge of the Company and any Interest Owner,
alleged to be in default in any material respect under any thereof. To the best
knowledge of [the Company and any Interest Owner, there exists no default, or
any event which upon the giving of notice or passage of time would give rise to
any default, in the performance of any obligation to be performed by any other
party to any of such leases. Immediately after the Closing, Buyer will possess
all right, title and interest of each Interest Owner and the Company will
continue to possess its right, title and interest, as the case may be, in and to
the leases set forth in Schedule 7.1(k).

                    (l) Trade Names, Trade Marks, Etc. Subject to the terms of
the Existing Franchise Agreement with respect to trade names, trademarks and
service marks licensed thereunder, the Company owns or has the right to use all
trade marks, trade names and/or business names used or useful in the business of
the Company (the “Company Intellectual Property”). There are no claims or
proceedings pending or, to the knowledge of the Interest Owners or the Company,
threatened against the Company asserting that its use of any Company
Intellectual Property infringes the rights of any other person. None of the
Interest Owners or the Company has knowledge of any use by the Company that may,
with notice or passage of time, give rise to such a claim. The Company has not
licensed or otherwise assigned any Company Intellectual Property to any third
party, and there are no existing infringing uses of the Company Intellectual
Property by any third parties. Other than the terms of the Existing Franchise
Agreement, there are no restrictions or other obligations of the Company with
respect to the ownership or use of the Company Intellectual Property. The trade
marks, trade names, service marks and/or business names described on Schedule
7.1(l) include all of the Company Intellectual Property.

                    (m) Governmental Authorization and Compliance with Laws.
Since the Company was organized, its business has been and is strictly limited
to acquisition of the Land and construction and equipping of the Hotel. In
addition, the Company has been operated at all times in compliance with all
laws, orders, regulations, policies and guidelines of all governmental entities
(including, without limitation, those relating to building codes and zoning,
environmental and safety matters), (ii) the Company has all permits,
certificates, licenses, approvals and other authorizations required in
connection with the operation of its business as now conducted, such licenses,
permits and approvals are in full force and effect, and there is no reason to
believe that any such license, permit or approval will be recalled, and (iii)
each Interest Owner and the Company have complied in all material respects with
all applicable laws, regulations and restrictions relating to the business of
the Company.

                    (n) Taxes.

 

 

 

                    (i) Tax Status. At all times during its existence as a
limited liability company, the Company has been treated as a partnership for Tax
purposes or, if the Company is a corporation, the Company made an S election
under Section 1362 of the Code and, at the time of making such election and at
all times thereafter, it qualified as a “small business corporation” within the
meaning of Section 1361(b) of the Code.

 

 

 

                    (ii) Tax Returns. Each Interest Owner and the Company have
filed all Tax Returns that they were required to file under applicable laws and
regulations. All

17

--------------------------------------------------------------------------------




 

 

 

such Tax Returns were correct and complete in all respects and were prepared in
substantial compliance with all applicable laws and regulations. All Taxes due
and owing by each Interest Owner and the Company (if any), whether or not shown
on any Tax Return, have been paid. Neither the Company nor any of the Interest
Owners currently is the beneficiary of any extension of time within which to
file any Tax Return. No claim has ever been made by an authority in a
jurisdiction where Company or any of the Interest Owners does not file Tax
Returns that Company or any of the Interest Owners is or may be subject to
taxation by that jurisdiction. There are no liens for Taxes (other than Taxes
not yet due and payable) upon any of the assets of the Company or upon any
Interest of any of the Interest Owners.

 

 

 

                    (iii) Withholding. The Company withheld and paid all Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employee, independent contractor, creditor, stockholder, or other
third party

 

 

 

                    (iv) No Expected Assessments. No Interest Owner or manager
or officer (or employee responsible for Tax matters) of the Company expects any
authority to assess any additional Taxes for any period for which Tax Returns
have been filed. No foreign, federal, state, or local tax audits or
administrative or judicial Tax proceedings are pending or being conducted with
respect to the Company or any of the Interest Owners with respect to any item of
income, gain, loss, deduction, or credit from the Company. Neither the Company
nor any of the Interest Owners has received from any foreign, federal, state, or
local taxing authority (including jurisdictions where the Company or the
Interest Owners have not filed Tax Returns) any (i) notice indicating an intent
to open an audit or other review, (ii) request for information related to Tax
matters, or (iii) notice of deficiency or proposed adjustment for any amount of
Tax proposed, asserted, or assessed by any taxing authority against the Company
or any of the Interest Owners with respect to any item of income, gain, loss,
deduction, or credit from the Company. Schedule 7.1(n) attached hereto lists all
federal, state, local, and foreign income Tax Returns filed with respect to the
Company or any Interest Owner for taxable periods ended on or after December 31,
2007 indicates those Tax Returns that have been audited, and indicates those Tax
Returns that currently are the subject of audit. The Company has delivered to
Buyer correct and complete copies of all federal income Tax Returns, examination
reports, and statements of deficiencies assessed against or agreed to by the
Company or the Interest Owner filed or received since December 31, 2007;
provided, however, that an Interest Owner is required to deliver such
information only for a Tax Return for which there has been a notice of
deficiency or proposed adjustment for any amount of Tax proposed, asserted, or
assessed by any taxing authority against the Interest Owner with respect to any
item of income, gain, loss, deduction, or credit from the Company.

 

 

 

                    (v) No Extension of Statute of Limitations. Neither the
Company nor any of the Interest Owners has waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to any Tax
assessment or deficiency with respect to any item of income, gain, loss,
deduction, or credit from the Company.

 

 

 

                    (vi) Post Closing Inclusion of Income. Neither the Company
nor any of the Interest Owners will be required to include any item of income
in, or exclude any

18

--------------------------------------------------------------------------------




 

 

 

 

item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any:

 

 

 

 

 

          (A) change in method of accounting for a taxable period ending on or
prior to the Closing Date;

 

 

 

 

 

          (B) “closing agreement” as described in Code § 7121 (or any
corresponding or similar provision of state, local, or foreign income Tax law);

 

 

 

 

 

          (C) installment sale or open transaction disposition made on or prior
to the Closing Date; or

 

 

 

 

 

          (D) prepaid amount received on or prior to the Closing Date.

                    (o) Insurance. Schedule 7.1(o) is a true and complete list,
showing company, type and amount of coverage, of all insurance policies carried
by the Company for the benefit of the Company or third parties. To the best of
the knowledge of the Interest Owners and the Company, the Company is not in
default with respect to any provision of any of its insurance policies and has
not failed to give any notice or present any claim thereunder in due or timely
fashion or as required by any of such insurance policies which would result in
failure to recover in full under such policies. To the best of the knowledge of
the Interest Owners and the Company, the Company has complied with the insurance
requirements of all leases and other Agreements to which it is a party.

                    (p) Agreements. Except (i) as listed on Schedule 7.1(p) and
Schedule 7.1(k) and (ii) for the Franchise Agreement, the Permitted Exceptions
and the Seller Liens to be released at Closing, the Company is not a party to
and neither the Company nor the Property is otherwise bound by any Agreements.
No Interest Owner has any interest in any of the Property other than the
interest of a member or shareholder under the provisions of the Company’s
Organizational Documents. All Agreements to which the Company is a party or by
which it or any of its assets or properties are bound or affected are in full
force and effect and binding obligations of the parties thereto. No event or
condition has occurred or exists, or is alleged by any of the other parties
thereto to have occurred or existed, which constitutes, or with lapse of time or
giving of notice or both might constitute, default or a basis for acceleration
of any obligations, force majeure or other claim of excusable delay or
non-performance thereunder or in respect thereof, whether on the part of the
Company or any other party. The Company is not a party to any Agreement or any
arrangement (whether or not in writing) with any of Interest Owners.

                    (q) Full Disclosure. To the best knowledge of the Company
and the Interest Owners, no statement contained in any document, certificate or
other writing furnished or to be furnished by the Company or any of the Interest
Owners to Buyer pursuant to the provisions of this Contract contains or shall
contain any untrue statement of a material fact or shall omit to state any
material fact necessary, in the light of the circumstances under which it was
made, to make the statements therein not misleading.

19

--------------------------------------------------------------------------------



                    (r) FIRPTA. No Interest Owner is a foreign corporation,
foreign partnership, foreign trust or foreign estate (as those items are defined
in the Code and Income Tax Regulations).

                    (s) Bankruptcy. Neither the Company nor any Interest Owner
is insolvent or the subject of any bankruptcy proceeding, receivership
proceeding or other insolvency, dissolution, reorganization or similar
proceeding.

                    (t) Representations as to the Hotel, Etc.

 

 

 

                    (i) Property Agreements. There are no, and as of the Closing
there shall be no, leases, license agreements, leasing agent’s agreements,
equipment leases, building service agreements, maintenance contracts, suppliers
contracts, warranty contracts, operating agreements, or other Agreements
relating to the ownership, occupancy, operation, management or maintenance of
the Real Property, FF&E, Supplies or Tradenames, (A) to which the Company is a
party or an assignee, or (B) binding upon the Real Property, except for (x)
those Service Contracts, Leases, Warranties and FF&E Leases to which the Company
becomes a party with the approval of Buyer, (y) those which Buyer may enter into
before the Closing, or (z) those which are disclosed on Schedule 7.1(k) and
Schedule 7.1(p). As of the Closing, any Service Contracts, Leases, Warranties
and FF&E Leases to which the Company has become a party with the approval of
Buyer shall be in full force and effect, and no default shall have occurred and
be continuing thereunder and no circumstances shall exist which, with the giving
of notice, the lapse of time or both, would constitute such a default. No party
has, and as of the Closing no party shall have, any right or option to acquire
the Real Property, the Hotel or any portion thereof, or any interest therein or
in the Company, other than Buyer.

 

 

 

                    (ii) Pending Claims. To the knowledge of any of the Interest
Owners, there are not (A) any claims, demands, litigation, proceedings or
governmental investigations pending or threatened related to the Real Property,
(B) any special assessments or extraordinary taxes except as set forth in the
Title Commitment or (C) any pending or threatened condemnation or eminent domain
proceeding which would affect the Property or any part thereof. There are no:
pending arbitration proceedings or unsatisfied arbitration awards, or judicial
proceedings or orders respecting awards, which might become a Property Lien on
the Property or any portion thereof, pending unfair labor practice charges or
complaints, unsatisfied unfair labor practice orders or judicial proceedings or
orders with respect thereto, pending charges or complaints with or by city,
state or federal civil or human rights agencies, unremedied orders by such
agencies or judicial proceedings or orders with respect to obligations under
city, state or federal civil or human rights or antidiscrimination laws or
executive orders affecting the Real Property, or other pending, actual or, to
the knowledge of the Company or any Interest Owner, threatened litigation
claims, charges, complaints, petitions or unsatisfied orders by or before any
administrative agency or court which affect the Real Property or might become a
Property Lien on the Real Property or any portion thereof (collectively, the
“Pending Claims”).

20

--------------------------------------------------------------------------------




 

 

 

                    (iii) Environmental. With respect to environmental matters,
except as otherwise disclosed in the environmental reports and documents
identified in Exhibit C, (i) to the Company’s and each of the Interest Owner’s
knowledge, there has been no Release or threat of Release of Hazardous Materials
in, on, under, to, from or in the area of the Real Property, (ii) no portion of
the Property is being used for the treatment, storage, disposal or other
handling of Hazardous Materials or machinery containing Hazardous Materials
other than standard amounts of cleaning supplies, gas-fired maintenance
equipment and chlorine for the swimming pool to be constructed on the Land, all
of which shall be stored on the Property in strict accordance with applicable
Environmental Requirements and shall not exceed limits permitted under
applicable laws, including without limitation Environmental Requirements, (iii)
no underground storage tanks are currently located on or in the Real Property or
any portion thereof, (iv) no environmental investigation, administrative order,
notification, consent order, litigation, claim, judgment or settlement with
respect to the Property or any portion thereof is pending or, to the knowledge
of the Company and each of the Interest Owners, threatened, and (v) there are no
reports or other documentation regarding the environmental condition of the Real
Property in the possession of the Company, any Interest Owner or their
Affiliates, consultants, contractors or agents except for those which have been
or during the Review Period will be delivered to Buyer. Buyer acknowledges that
the Property is located in a high humidity belt of the southern United States
and that mold and mildew are common. The Company has treated, and until Closing
will treat, the Property for mold and mildew as needed in the ordinary course of
business to protect the health of guests and employees of the Hotel and so as to
comply with applicable law. As used in this Contract: “Hazardous Materials”
means (1) “hazardous wastes” as defined by the Resource Conservation and
Recovery Act of 1976, as amended from time to time (“RCRA”), (2) “hazardous
substances” as defined by the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. 9601 et seq.), as amended by the Superfund
Amendment and Reauthorization Act of 1986 and as otherwise amended from time to
time (“CERCLA”); (3) “toxic substances” as defined by the Toxic Substances
Control Act, as amended from time to time (“TSCA”), (4) “hazardous materials” as
defined by the Hazardous Materials Transportation Act, as amended from time to
time (“HMTA”), (5) asbestos, oil or other petroleum products, radioactive
materials, urea formaldehyde foam insulation, radon gas and transformers or
other equipment that contains dielectric fluid containing polychlorinated
biphenyls and (6) any substance whose presence is detrimental or hazardous to
health or the Environment, or is otherwise regulated by federal, state and local
environmental laws (including, without limitation, RCRA, CERCLA, TSCA, HMTA),
rules, regulations and orders, regulating, relating to or imposing liability or
standards of conduct concerning any Hazardous Materials or environmental, health
or safety compliance (collectively, “Environmental Requirements”). As used in
this Contract: “Release” means spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing.

 

 

 

                    (iv) Title and Liens. The Company has good and marketable
fee simple absolute title to the Real Property (or, if so indicated in Item 4 of
Schedule 1, leasehold title to the Land pursuant to the ground lease described
therein and fee simple absolute title to the Improvements during the term of
such ground lease), subject only to

21

--------------------------------------------------------------------------------




 

 

 

the Permitted Exceptions. Except for the FF&E subject to the FF&E Leases and any
applicable Permitted Exceptions, the Company has good and marketable title to
the Personal Property, free and clear of all encumbrances except for the
Permitted Exceptions, and there are no other encumbrances or other rights
pending or of which the Company or any Interest Owner has received notice or
which are otherwise known to the Company or any Interest Owner related to any
other Personal Property.

 

 

 

                    (v) Utilities. All appropriate utilities, including sanitary
and storm sewers, water, gas, telephone, cable and electricity, are available at
the boundaries of the Land and the Company is entitled to connect the Hotel
thereto, and upon connection to the Hotel and payment of all connection or
“tap-on”, usage and similar fees to be paid by the Interest Owners or the
Company, as applicable, such utilities shall be sufficient to and available to
service the Hotel.

 

 

 

                    (vi) Licenses. To the knowledge of the Company and each of
the Interest Owners the Real Property complies with, and upon construction of
the Hotel the Real Property shall comply with, all applicable Licenses and Legal
Requirements including, without limitation, those regarding zoning, land use,
building, fire, health, safety, environmental, subdivision, water quality,
sanitation controls and the Americans with Disabilities Act, and similar rules
and regulations relating and/or applicable to the ownership, use and operation
of the Property as it is contemplated to be operated. The Company has received,
or by Closing shall have received, all Licenses required or needed for the
lawful conduct, occupancy and operation of the business of the Hotel, and each
License is in full force and effect, and will be received and in full force and
effect as of the Closing. No Licenses necessary for the lawful conduct,
occupancy or operation of the business of the Hotel shall require any approval
of a Governmental Body for transfer of Interests except as set forth in Exhibit
D.

 

 

 

                    (vii) Management Agreement and Franchise Agreement. The
Company has furnished to Buyer true and complete copies of the Existing
Management Agreement and the Existing Franchise Agreement, which constitute the
entire agreement of the parties with respect to the subject matter thereof and
which have not been amended or supplemented in any respect except as provided in
Item 5 and Item 6 of Schedule 1. There are no other management agreements,
franchise agreements, license agreements or similar agreements for the operation
or management of the Hotel or relating to the Brand, to which the Company is a
party or which are binding upon the Property, except for the Existing Management
Agreement and the Existing Franchise Agreement. The Existing Management
Agreement and the Existing Franchise Agreement are in full force and effect. No
default has occurred and is continuing under the Existing Management Agreement
or the Existing Franchise Agreement, and no circumstances exist which, with the
giving of notice, the lapse of time or both, would constitute such a default.

 

 

 

                    (viii) Plans and Specifications. The plans and
specifications for the construction of the Hotel that were submitted to Buyer
before the execution of this Contract (the “Plans and Specifications”) have been
approved by the Franchisor and have not been modified in any material respect
except as approved by the Franchisor.

22

--------------------------------------------------------------------------------



                    (u) Hart Scott Rodino Filing. All of the assets owned by or
in which the Company or any of its Affiliates have an interest are hotels or
motels, related improvements such as golf, swimming, tennis, restaurant, health
club or parking facilities (but excluding ski facilities), and assets incidental
to the ownership and operation of hotels or motels (e.g., prepaid taxes or
insurance, management contracts and licenses to use trademarks associated with
the hotel or motel being acquired), as contemplated by the regulations
promulgated under the Hart Scott Rodino Act, except that the Company and its
Affiliates each may own other assets but the aggregate value thereof is less
than $50,000,000.

                    (v) Employees. Except as may be provided in the Supplemental
Provisions, the Company has never had, does not currently have, and shall not
have on the Closing Date, (i) any employees, (ii) any employee benefit plans or
(iii) any other trusts, escrows, agreements, liabilities or other arrangements
related to any type of employee benefits or plans, whether for any past,
existing or future employees, members, stockholders, officers, directors or
other party affiliated in any way with the Company.

          7.2 Representations, warranties and covenants of Buyer. Buyer
represents, warrants and covenants:

                    (a) Authority. Buyer is a corporation duly incorporated,
validly existing and in good standing in the Commonwealth of Virginia. Buyer has
received or will have received by the applicable Closing Date all necessary
consents of the Board of Directors of Buyer and is fully authorized to complete
the transactions contemplated by this Contract. No other consent or approval of
any person, entity or governmental authority is required for the execution,
delivery or performance by Buyer of this Contract, and this Contract is hereby
binding and enforceable against Buyer, subject to the effect of bankruptcy and
other laws applicable to creditors generally and to equitable principles.

                    (b) Bankruptcy. Buyer is not insolvent nor the subject of
any bankruptcy proceeding, receivership proceeding or other insolvency,
dissolution, reorganization or similar proceeding.

          7.3 Survival. All of the representations and warranties are true,
correct and complete in all material respects as of the date hereof and the
statements set forth therein (without qualification or limitation as to a
party’s knowledge thereof except as expressly provided for in this Article VII)
shall be true, correct and complete in all material respects as of the Closing
Date. All of the representations and warranties made herein shall survive
Closing for a period of one year (i.e., 12 months) expiring on the first
anniversary date of the Closing; provided, however, that the representations and
warranties set forth in Section 7.1(n) shall survive Closing for a period ending
on the later of (i) three (3) years following the date on which the Company
files its Tax Return for the tax period ending December 31st of the year of
Closing or (ii) the expiration of any applicable statute of limitations that may
be extended.

23

--------------------------------------------------------------------------------



ARTICLE VIII
ADDITIONAL COVENANTS

          8.1 Subsequent Developments. After the date of this Contract and until
the Closing Date, the Company shall keep Buyer fully informed of all subsequent
developments (“Subsequent Developments”) which would cause any of the
representations or warranties of the Company or the Interest Owners contained in
this Contract to be no longer accurate in any material respect.

          8.2 Obligations of the Company and the Interest Owners Before Closing.
From and after the date hereof the Company and/or the Interest Owners, as
applicable, shall:

                    (a) Continue to maintain the Property generally in
accordance with past practices and pursuant to and in compliance with the
Existing Management Agreement and the Existing Franchise Agreement, including,
without limitation, (i) accepting booking contracts for the use of the Hotel’s
facilities and retaining such bookings in accordance with the terms of the
Existing Franchise Agreement, (ii) maintaining the current level of advertising
and other promotional activities for the Hotel’s facilities, (iii) maintaining
the present level of insurance with respect to the Property in full force and
effect until the Closing Date and (iv) remaining in compliance in all material
respects with all current Licenses;

                    (b) Keep, observe, and perform in all material respects all
obligations under and pursuant to the Leases, the Service Contracts, the FF&E
Leases, the Existing Management Agreement, the Existing Franchise Agreement, the
Contracts, Plans and Specs, the Warranties and all other applicable contractual
arrangements relating to the Hotel or the Company;

                    (c) Advise Buyer promptly of any litigation, arbitration, or
administrative hearing before any court or governmental agency concerning or
affecting the Property which is instituted or threatened after the date of this
Contract or if any representation or warranty contained in this Contract shall
become false;

                    (d) Not take, or purposefully omit to take, any action that
would have the effect of violating any of the representations, warranties,
covenants or agreements contained in this Contract;

                    (e) Pay or cause to be paid all taxes, assessments and other
impositions levied or assessed on the Property or any part thereof prior to the
delinquency date, and comply with all Legal Requirements relating to the
Property;

                    (f) Not sell or assign, or enter into any agreement to sell
or assign or create, or permit to exist any Property Lien (other than a
Permitted Exception) on, the Property or any portion thereof;

                    (g) Not allow any License currently in existence with
respect to the construction, operation, use, occupancy or maintenance of the
Property to expire, be canceled or otherwise terminated;

24

--------------------------------------------------------------------------------



                    (h) Not incur any indebtedness that will not be paid on or
prior to the Closing Date; and

                    (i) Not take any other action other than in the ordinary
course of business consistent with past practice.

          The Company shall not, and the Interest Owners shall not permit the
Company to, without first obtaining the written approval of Buyer, which
approval shall not be unreasonably withheld, enter into any FF&E Leases, Service
Contracts, Leases or other contracts or agreements related to the Hotel other
than those leases and agreements listed on Schedule 7.1(k) and Schedule 7.1(p),
or extend any existing such agreements, unless such agreements (x) can be
terminated, without penalty, upon thirty (30) days’ prior notice or (y) will
expire prior to the Closing Date.

          8.3 Third Party Consents. Prior to the Closing Date, Interest Owners,
at their expense unless otherwise provided in Section 11.2, shall obtain any and
all other third party consents and approvals (x) required in order to transfer
all of the Interests to Buyer or (y) which, if not obtained, would materially
adversely affect the operation of the Hotel or the value of the Company,
including, without limitation, all consents and approvals referred to on Exhibit
D and (iii) use best efforts to obtain all other third party consents and
approvals (all of such consents and approvals in (i) and (ii) above being
referred to collectively as, the “Third Party Consents”).

          8.4 Estoppel Certificates. It shall be a condition to Buyer’s
obligations under this Contract that the Company obtain, and the Interest Owners
shall cause the Company to obtain, from (i) each tenant under any Lease
affecting the Hotel (but not from current or prospective occupants of hotel
rooms and suites within the Hotel) and (ii) each lessor under each FF&E Lease
for the Hotel identified by Buyer as a material FF&E Lease, the estoppel
certificates substantially in the forms provided by Buyer to the Company during
the Review Period, and deliver to Buyer not less than five (5) days before the
Closing.

          8.5 Access to Financial Information. Buyer’s representatives shall
have access to, and the Company and the Interest Owners and their Affiliates
shall cooperate with Buyer and furnish upon request, all financial and other
information relating to the Property to the extent necessary to enable Buyer’s
representatives to prepare audited financial statements in conformity with
Regulation S-X of the Securities and Exchange Commission (the “SEC”) and other
applicable rules and regulations of the SEC and to enable them to prepare a
registration statement, report or disclosure statement for filing with the SEC
on behalf of Buyer or its Affiliates, whether before or after Closing and
regardless of whether such information is included in the Records to be
transferred to Buyer hereunder. Each Interest Owner shall also provide to
Buyer’s representative a signed representation letter in form and substance
reasonably acceptable to Buyer sufficient to enable an independent public
accountant to render an opinion on the financial statements related to the
Property. The provisions of this Section shall survive Closing or termination of
this Contract.

          8.6 Bulk Sales. The Interest Owners, at their expense, shall take all
steps necessary to comply with the requirements of a transferor under all bulk
transfer laws, if any, that are applicable to the transactions contemplated by
this Contract.

25

--------------------------------------------------------------------------------



          8.7 Indemnification. If the transactions contemplated by this Contract
are consummated as provided herein:

                    (a) Indemnification of Buyer. Without in any way limiting or
diminishing the warranties, representations or agreements herein contained or
the rights or remedies available to Buyer for a breach hereof, each Interest
Owner hereby agrees to indemnify, defend and hold harmless Buyer and, if the
Closing occurs hereunder, the Company and their respective designees, successors
and assigns from and against all losses, judgments, liabilities, claims, damages
or expenses (including reasonable attorneys’ fees) of every kind, nature and
description in existence before, on or after Closing, whether known or unknown,
absolute or continent, joint or several, arising out of or relating to:

 

 

 

                    (i) any claim made or asserted against Buyer or the Company,
or any of the Property by a creditor of the Company or any Interest Owner,
including any claims based on or alleging a violation of any bulk sales act or
other similar laws;

 

 

 

                    (ii) the breach of any representation, warranty, covenant or
agreement of the Company or any Interest Owner contained in this Contract;

 

 

 

                    (iii) any liability or obligation of the Company assumed or
incurred prior to the Closing Date; and

 

 

 

                    (iv) the conduct and operation by or on behalf of the
Company of the Hotel or the ownership, use or operation of the Property prior to
Closing.

          The indemnification under this Section 8.7(a) shall terminate and be
of no further force and effect, as to the matters described in clauses (i)
through (iv) above, on and after the first anniversary date of the Closing;
provided, however, that (A) to the extent any of the representations and
warranties survive for a longer period pursuant to Section 7.3, the foregoing
indemnification relating to such representations and warranties shall terminate
and be of no further force and effect on and after the expiration of such longer
period and (B) the indemnification shall not terminate as to claims asserted in
writing by Buyer or the Company before such first anniversary date or longer
period, as the case may be. Any other indemnification by Interest Owners under
this Agreement also shall terminate and be of further force and effect on and
after the first anniversary date of the Closing, except as to claims asserted in
writing by Buyer or the Company before such anniversary date.

          (b) Indemnification of the Interest Owners. Without in any way
limiting or diminishing the warranties, representations or agreements herein
contained or the rights or remedies available to the Interest Owners for a
breach hereof, Buyer hereby agrees, with respect to this Contract, to indemnify,
defend and hold harmless the Interest Owners from and against all losses,
judgments, liabilities, claims, damages or expenses (including reasonable
attorneys’ fees) of every kind, nature and description in existence before, on
or after Closing, whether known or unknown, absolute or contingent, joint or
several, arising out of or relating to:

 

 

 

                    (i) the breach of any representation, warranty, covenant or
agreement of Buyer contained in this Contract;

26

--------------------------------------------------------------------------------




 

 

 

                    (ii) the conduct and operation by the Company of its
business at the Hotel after the Closing; and

 

 

 

                    (iii) the failure of the Company after the Closing to pay
any rent or otherwise comply with its obligations under the ground lease, if
any, identified in Item 4 of Schedule 1.

          The indemnification under this Section 8.7(b) shall terminate and be
of no further force and effect on and after the first anniversary date of the
Closing except as to claims asserted in writing by an Interest Owner before such
date.

                    (c) Indemnification Procedure for Claims of Third Parties.
Indemnification, with respect to claims resulting from the assertion of
liability by those not parties to this Contract (including governmental claims
for penalties, fines and assessments), shall be subject to the following terms
and conditions:

 

 

 

                    (i) The party seeking indemnification (the “Indemnified
Party”) shall give prompt written notice to the party or parties from which it
is seeking indemnification (the “Indemnifying Party”) of any assertion of
liability by a third party which might give rise to a claim for indemnification
based on the foregoing provisions of this Section 8.7, which notice shall state
the nature and basis of the assertion and the amount thereof, to the extent
known; provided, however, that no delay on the part of the Indemnified Party in
giving notice shall relieve the Indemnifying Party of any obligation to
indemnify unless (and then solely to the extent that) the Indemnifying Party is
prejudiced by such delay.

 

 

 

                    (ii) If in any action, suit or proceeding (a “Legal Action”)
the relief sought is solely the payment of money damages, and if the
Indemnifying Party specifically agrees in writing to indemnify such Indemnified
Party with respect thereto and demonstrates to the reasonable satisfaction of
such Indemnified Party its financial ability to do so, the Indemnifying Party
shall have the right, commencing thirty (30) days after such notice, at its
option, to elect to settle, compromise or defend, pursuant to this paragraph, by
its own counsel and at its own expense, any such Legal Action involving such
Indemnified Party’s asserted liability. If the Indemnifying Party does not
undertake to settle, compromise or defend any such Legal Action, such
settlement, compromise or defense shall be conducted in the sole discretion of
such Indemnified Party, but such Indemnified Party shall provide the
Indemnifying Party with such information concerning such settlement, compromise
or defense as the Indemnifying Party may reasonably request from time to time.
If the Indemnifying Party undertakes to settle, compromise or defend any such
asserted liability, it shall notify such Indemnified Party in writing of its
intention to do so within thirty (30) days of notice from such Indemnified Party
provided above.

 

 

 

                    (iii) Notwithstanding the provisions of the previous
subsection of this Contract, until the Indemnifying Party shall have assumed the
defense of the Legal Action, the defense shall be handled by the Indemnified
Party. Furthermore, (x) if the Indemnified Party shall have reasonably concluded
that there are likely to be defenses

27

--------------------------------------------------------------------------------




 

 

 

available to it that are different from or in addition to those available to the
Indemnifying Party; (y) if the Legal Action involves other than money damages
and seeks injunctive or other equitable relief; or (z) if a judgment against
Buyer, as the Indemnified Party, in the Legal Action will, in the good faith
opinion of Buyer, establish a custom or precedent which will be adverse to the
best interest of the continuing business of the Hotel, the Indemnifying Party,
shall not be entitled to assume the defense of the Legal Action and the defense
shall be handled by the Indemnified Party, provided that, in the case of clause
(z), the Indemnifying Party shall have the right to approve legal counsel
selected by the Indemnified Party, such approval not to be unreasonably
withheld, delayed or conditioned. If the defense of the Legal Action is handled
by the Indemnified Party under the provisions of this subsection, the
Indemnifying Party shall pay all legal and other expenses reasonably incurred by
the Indemnified Party in conducting such defense.

 

 

 

                    (iv) In any Legal Action initiated by a third party and
defended by the Indemnified Party (w) the Indemnified Party shall have the right
to be represented by advisory counsel and accountants, at its own expense, (x)
the Indemnifying Party shall keep the Indemnified Party fully informed as to the
status of such Legal Action at all stages thereof, whether or not the
Indemnified Party is represented by its own counsel, (y) the Indemnifying Party
shall make available to the Indemnified Party and its attorneys, accounts and
other representatives, all of the Indemnifying Party’s books and records
relating to such Legal Action and (z) the parties shall render to each other
such assistance as may be reasonably required in order to ensure the proper and
adequate defense of such Legal Action.

 

 

 

                    (v) In any Legal Action initiated by a third party and
defended by the Indemnifying Party, the Indemnifying Party shall not make
settlement of any claim without the written consent of the Indemnified Party,
which consent shall not be unreasonably withheld. Without limiting the
generality of the foregoing, it shall not be deemed unreasonable to withhold
consent to a settlement involving injunctive or other equitable relief against
Buyer or its respective assets, employees, Affiliates or business, or relief
which Buyer reasonably believes could establish a custom or precedent which will
be adverse to the best interests of its continuing business.

          8.8 Limitations on Liability of Interest Owners. Notwithstanding
anything contained herein to the contrary the liability of each Interest Owner
with respect to its representations, warranties, covenants and indemnifications
contained in this Contract shall be limited to a percentage of the total
liability of the Interest Owners with respect thereto equal to such Interest
Owner’s percentage interest in the Company.

          8.9 Tax Matters. Without the prior written consent of Buyer, neither
the Company nor any of the Interest Owners shall make or change any election,
change an annual accounting period, adopt or change any accounting method, file
any amended Tax Return, enter into any closing agreement, settle any Tax claim
or assessment relating to the Company, surrender any right to claim a refund of
Taxes, consent to any extension or waiver of the limitation period applicable to
any Tax claim or assessment relating to the Company, or take any other similar
action relating to the filing of any Tax Return or the payment of any Tax, if
such election, adoption, change, amendment, agreement, settlement, surrender,
consent or other action would

28

--------------------------------------------------------------------------------



have the effect of increasing the Tax liability of the Company for any period
ending after the Closing Date or decreasing any Tax attribute of the Company
existing on the Closing Date.

          8.10 Construction of the Hotel. Subject to the terms and conditions of
this Contract, the Company shall, and the Interest Owners shall cause the
Company to, (i) construct the Hotel on the Land (a) in a good, workmanlike and
diligent manner, (b) in accordance with development standards for comparable
projects, (c) in compliance in all material respects with the Plans and
Specifications and with all Legal Requirements and (d) in accordance with all
requirements of the Existing Franchise Agreement and (ii) cause the Hotel to be
fully equipped with the FF&E and otherwise fully furnished and stocked with
merchandise, supplies, inventory and other Personal Property as required by the
Existing Franchise Agreement, including, without limitation, linens, bath towels
and other supplies at least at a 2-par level for all suites or rooms of the
Hotel, in each case such that the Hotel can be opened for business to the public
and operated to full capacity under the Brand. All expenses of constructing,
equipping and furnishing the Hotel in accordance with this Contract shall be the
sole responsibility of the Interest Owners, and Buyer shall have no obligation
whatsoever to adjust the Purchase Price or pay any additional costs as a result
of unforeseen events or circumstances affecting the cost of constructing,
equipping or furnishing the Hotel.

          8.11 Commencement of Construction; Substantial Completion. The Company
shall use commercially reasonable efforts to obtain, or cause the Contractor to
obtain, a building permit and all other permits, licenses and approvals of
governmental authorities required for the construction, equipping and furnishing
of the Hotel in accordance with the Plans and Specifications and this Contract.
The Company shall diligently pursue construction of the Hotel in accordance with
this Contract and shall cause the Contractor to Substantially Complete the Hotel
no later than the date set forth in Item 10 of Schedule 1 attached hereto,
subject only to delays caused by Force Majeure. The Company shall promptly
notify Buyer of each event or condition of Force Majeure and the anticipated
delay caused thereby.

          8.12 (Intentionally Omitted)

          8.13 Inspections. Buyer shall have the right to inspect the Property
to monitor and observe the development and construction of the Hotel. All such
inspections shall require reasonable prior notice to the Interest Owners and
shall be conducted in a manner that will minimize any interference with the
development and construction of the Hotel. Buyer shall indemnify, defend and
hold the Interest Owners harmless from and against any and all expenses, costs
and liabilities (including but not limited to reasonable attorneys’ fees) for
damage or injury to persons or property arising out of or relating to its entry
onto the Land for any such inspections.

          8.14 Punch List. Upon notification from the Contractor that the Hotel
is Substantially Completed and ready for inspection, the Company shall prepare a
“punch list” with the assistance of a representative of Buyer and the
Franchisor. The Company and the Interest Owners acknowledges that final
acceptance of the work on the Hotel shall be made only with the approval of
Buyer and the Franchisor. The costs of completing the Punch List Items that are
not completed as of the date of Closing, as reasonably estimated by the Interest
Owners with the approval of Buyer, such approval not to be unreasonably
withheld, plus fifty percent (50%) of

29

--------------------------------------------------------------------------------



such costs, shall be reserved by Buyer from the Purchase Price and shall be
disbursed to the Interest Owners only upon Buyer’s reasonable determination that
all of the Punch List Items have been satisfactorily completed. The Interest
Owners shall correct or complete all Punch List Items, or cause the same to be
corrected or completed, at their expense, with all diligence and in any event
within sixty (60) days after Substantial Completion of the Hotel.

          8.15 Pre-Opening Program. It is contemplated that certain activities
must be undertaken prior to the Closing Date so that the Hotel can function in
an orderly and businesslike manner at the Effective Time (“Pre-Opening
Program”). The Company and the Interest Owners shall cooperate in good faith
with the Pre-Opening Program and shall provide the Franchisor and Buyer
reasonable access to the Property in advance of the Closing in order to conduct
their activities related to the Pre-Opening Program; provided that the
Pre-Opening Program shall not be permitted to interfere with or delay the
activities of the Interest Owners or the Company in completing the Hotel. The
Interest Owners shall pay in a timely manner all costs associated with the
Pre-Opening Program or otherwise related to the pre-opening operations of the
Property up to but not including the Effective Time, regardless of when such
costs are payable (the “Pre-Opening Costs”). The Interest Owners shall also fund
all reserve accounts and other accounts required under the Franchise Agreement,
as applicable, to be funded before the Effective Time. Notwithstanding the
foregoing, at the Closing, the Interest Owners shall receive a credit in an
amount equal to all such accounts funded by the Interest Owners before the
Closing Date, provided that (i) such accounts were required by the Franchisor or
otherwise approved by Buyer (which approval shall not be unreasonably withheld),
and (ii) the Interest Owners shall not receive a credit for any account to the
extent the same is intended to cover Pre-Opening Costs.

          8.16 Construction Warranty. At the Closing, the Company shall be the
named beneficiary of all construction warranties with respect to the Hotel,
including a warranty by the Contractor, for the period ending not sooner than
one (1) year after the date the Hotel is Substantially Completed, in the form of
the warranty attached hereto as Exhibit E (the “Construction Warranty”).

          8.17 Contingent Reserve for Claims. Contingent reserves shall be
established for the purposes and in the amounts specified below:

                    (a) Notwithstanding anything contained in this Contract to
the contrary, at the Closing, Buyer shall be entitled to hold in reserve from
the Purchase Price the sum of One Hundred Thousand Dollars ($100,000.00) (the
“Post-Closing Reserve”) to pay for any Post-Closing Claims (as hereinafter
defined) under this Contract, as such sum may be reduced as hereinafter
provided. For purposes of this Section 8.17, “Post-Closing Claims” shall mean
any post-Closing claim by Buyer under this Contract, including (i) all claims
under Section 8.7(a) hereof, (ii) all adjustments under Article XII thereof and
(iii) all other obligations of the Interest Owners thereunder that survive
Closing, but only if such claim is asserted by Buyer within six (6) months after
the Closing under this Purchase Contract (the “Post-Closing Claim Period”).
Except to the extent any Post-Closing Claims remain outstanding, any funds
remaining in the Post-Closing Reserve shall be paid to the Interest Owners upon
expiration of the Post-Closing Claim Period.

30

--------------------------------------------------------------------------------



                    (b) Nothing contained in this Section 8.17 shall limit the
personal liability of the Interest Owners for Post-Closing Claims under this
Purchase Contract to the extent the same may exceed in the aggregate the
Post-Closing Reserve or to the extent the same may be asserted to Buyer after
any applicable Post-Closing Claim Period, subject to any other limitations and
conditions set forth in this Contract.

ARTICLE IX
CONDITIONS FOR CLOSING

          9.1 Buyer’s Conditions for Closing. Unless otherwise waived in
writing, and without prejudice to Buyer’s right to cancel this Contract during
the Review Period, the duties and obligations of Buyer to proceed to Closing
under the terms and provisions of this Contract are and shall be expressly
subject to strict compliance with, and satisfaction or waiver of, each of the
conditions and contingencies set forth in this Section 9.1, each of which shall
be deemed material to this Contract. In the event of the failure of any of the
conditions set forth in this Section 9.1 or of any other condition to Buyer’s
obligations provided for in this Contract, which condition is not waived in
writing by Buyer, Buyer shall have the right at its option to declare this
Contract terminated, in which case the Earnest Money Deposit and any interest
thereon shall be immediately returned to Buyer and each of the parties shall be
relieved from further liability to the other, except as otherwise expressly
provided herein, with respect to this Contract. Notwithstanding this Section 9.1
or any other provision of this Contract which may be otherwise construed to the
contrary.

                    (a) All representations and warranties of the Company and
each Interest Owner contained in or made pursuant to this Contract shall be true
and correct in all material respects as if made again on the Closing Date.

                    (b) Buyer shall have received all of the instruments listed
in Section 10.2.

                    (c) The Company and each Interest Owner shall have
performed, observed and complied in all material respects with all of the
covenants, agreements, closing requirements and conditions required by this
Contract to be performed, observed and complied with by the Company and each
Interest Owner, as and when required hereunder.

                    (d) All Third Party Consents in form and substance
satisfactory to Buyer shall have been obtained and furnished to Buyer.

                    (e) The Existing Management Agreement and the Existing
Franchise Agreement shall have been terminated. The Manager and the Company
shall have entered into the New Management Agreement. The Franchisor and the
Company shall have entered into the New Franchise Agreement on terms and
conditions acceptable to Buyer in its sole discretion and in any event upon
financial terms that are no less favorable than the Existing Franchise
Agreement.

                    (f) The Hotel shall be Substantially Completed.

                    (g) Buyer shall have obtained an as-built plat of survey of
the Property as completed, dated within 30 days of the Closing Date and prepared
in compliance with the then

31

--------------------------------------------------------------------------------



current ALTA/ACSM standards for urban properties, and such plat of survey shall
not disclose any encroachments, boundary line discrepancies or other survey
matters that, in Buyer’s reasonable judgment, would materially and adversely
affect the use, operation or value of the Property.

                    (h) Buyer shall have obtained an ALTA owner’s title
insurance policy (or, if an ALTA form of policy is not customarily issued in the
state in which the Real Property is located, in the form customarily issued in
such state), issued by the Title Company pursuant to the Title Commitment,
insuring Buyer’s fee simple ownership in the Real Property (i) with an effective
date as of the Closing Date, (ii) with no exceptions for filed or unfiled
mechanics’ and materialmen’s liens, (iii) with no exceptions for encroachments
or other matters of survey unless approved by Buyer and (iv) with no other
exceptions to title other than the Permitted Exceptions.

          9.2 Interest Owners’ Conditions for Closing. Unless otherwise waived
in writing, and without prejudice to the Interest Owners’ right to cancel this
Contract during the Review Period, the duties and obligations of the Interest
Owners to proceed to Closing under the terms and provisions of this Contract are
and shall be expressly subject to strict compliance with, and satisfaction or
waiver of, each of the conditions and contingencies set forth in this Section
9.2, each of which shall be deemed material to this Contract. In the event of
the failure of any of the conditions set forth in this Section 9.2, which
condition is not waived in writing by the Interest Owners, the Interest Owners
shall have the right at their option to declare this Contract terminated and
null and void in which case (except for a failure of (c) below) the remaining
Earnest Money Deposit and any interest thereon shall be immediately returned to
Buyer or to compel specific performance as set forth in Section 14.1 below. In
the event this Contract is terminated, each of the parties shall be relieved
from further liability to the other, except as otherwise expressly provided
herein.

                    (a) All of Buyer’s representations and warranties contained
in or made pursuant to this Contract shall be true and correct in all material
respects as if made again on the Closing Date.

                    (b) The Interest Owners shall have received all of the
money, instruments and conveyances listed in Section 10.3.

                    (c) Buyer shall have performed, observed and complied in all
material respects with all of the covenants, agreements, closing requirements
and conditions required by this Contract to be performed, observed and complied
with by Buyer, as and when required hereunder.

                    (d) Buyer shall have received the consents of the Franchisor
to the termination of the Existing Management Agreement and the Existing
Franchise Agreement.

ARTICLE X
CLOSING AND CONVEYANCE

          10.1 Closing. Unless otherwise agreed by Buyer and the Interest
Owners, the Closing on the Property shall occur on the date on which the Hotel
opens for business to the public in

32

--------------------------------------------------------------------------------



accordance with the Franchise Agreement, or as soon as practicable thereafter,
but in no event later than fifteen (15) Business Days after Substantial
Completion of the Hotel, provided that all conditions to Closing hereunder have
been satisfied. Buyer will provide Interest Owners at least five (5) days prior
written notice of the Closing Date selected by Buyer. The date on which the
Closing is to occur as provided in this Section 10.1, or such other date as may
be agreed upon by Buyer and the Interest Owners, is referred to in this Contract
as the “Closing Date” for the Property. The Closing shall be held at 10:00 a.m.
at the offices of the Title Company, or as otherwise determined by Buyer and the
Interest Owners. Regardless of the Closing Date, the Closing shall be effective
as of 12:01 a.m. on the date which is the later of (i) the Substantial
Completion Date or (ii) the date on which the Hotel opens for business to the
public in accordance with the Franchise Agreement (the “Effective Time”).

          10.2 Interest Owners’ Deliveries. At Closing, the Interest Owners or
the Company, as applicable, shall deliver to Buyer the following, and, as
appropriate, all instruments shall be properly executed and conveyance
instruments shall be acknowledged in recordable form (the terms, provisions and
conditions of all instruments not attached hereto as Exhibits shall be mutually
agreed upon by Buyer and the Interest Owners prior to such Closing).

                    (a) An assignment or assignments duly executed and
acknowledged transferring to Buyer all of the Interests, free and clear of
Interest Liens, in form and substance acceptable to Buyer;

                    (b) Resignations of all officers, managers, directors and
other agents of the Company;

                    (c) The original Organizational Documents of the Company,
including the articles of organization or articles of incorporation certified by
the appropriate official of the state in which the Company is organized or
incorporated, and a certificate issued by such official that the Company is in
valid existence and good standing as of the Closing Date;

                    (d) Certified copies of resolutions and/or other evidence
reasonably satisfactory to Buyer that the person or persons executing the
closing documents on behalf of the Company and the Interest Owners have full
right, power and authority to do so, along with a certificate of good standing
of each Interest Owner that is an entity from the state in which Interest Owner
is organized or incorporated;

                    (e) To the extent not previously delivered to and in the
possession of Buyer, all Contracts, Plans and Specs, all Warranties and all keys
for the Hotel (which keys shall be properly tagged for identification);

                    (f) A closing statement to evidence the parties’ agreement
regarding the allocations, pro-rations and hold-backs relating to the Property,
the payment of closing costs as allocated hereunder, and any resulting
adjustment of the Purchase Price;

                    (g) Evidence satisfactory to Buyer of the termination of the
Existing Management Agreement and the Existing Franchise Agreement and execution
and delivery by the Manager of the New Management Agreement;

33

--------------------------------------------------------------------------------



                    (h) All affidavits, gap indemnity agreements and other
documents reasonably required by the Title Company. At Buyer’s sole expense,
Buyer shall have obtained an irrevocable commitment directly from the Title
Company for issuance of an Owner’s Policy of Title Insurance to the Company
insuring good and marketable fee simple absolute title (or leasehold title if so
identified in Item 4 of Schedule 1) to the Real Property constituting part of
the Property, subject only to the Permitted Exceptions in the amount of the
Purchase Price, together with an nonimputation endorsement; and

                    (i) Such other instruments as are contemplated by this
Contract to be executed or delivered by the Company or any Interest Owner, or
reasonably required by Buyer or the Title Company, or customarily executed in
the jurisdiction in which the Hotel is located, to effectuate the assignment of
all of the Interests to Buyer and the other Contemplated Transactions, with the
effect that, after the Closing, Buyer will have succeeded to all of the rights,
titles, and interests in the Company and the Company will own good and
marketable fee simple title to the Land and the Hotel in accordance with this
Contract.

          10.3 Buyer’s Deliveries. On or prior to the Closing Date, Buyer shall
pay the Interest Owners the Purchase Price, as adjusted pursuant to this
Contract, and shall deliver or cause to be delivered to the Interest Owners the
following agreements, documents and other items, which shall be in form and
substance reasonably satisfactory to the Interest Owners:

                    (a) a closing statement to evidence the parties’ agreement
regarding the allocations, pro-rations and hold-backs relating to the Property,
the payment of closing costs as allocated hereunder, and any resulting
adjustment of the Purchase Price; and

                    (b) such additional documents as might be reasonably
requested by the Interest Owners to evidence Buyer’s authority to consummate the
purchase of the Interests from the Interest Owners.

          10.4 Tax Matters. The following provisions shall govern the allocation
of responsibility as between Buyer and the Interest Owners for certain tax
matters following the Closing Date:

                    (a) Tax Indemnification. Each of the Interest Owners shall
indemnify Buyer, and hold it harmless from and against (without duplication),
any loss, claim, liability, expense, or other damage attributable to (i) all
Taxes (or the non-payment thereof) of the Company for all taxable periods ending
on or before the Closing Date and the portion through the end of the Closing
Date for any taxable period that includes (but does not end on) the Closing Date
(“Pre-Closing Tax Period”), and (ii) any and all Taxes of any person (other than
the Company) imposed on the Company as a transferee or successor, by contract or
pursuant to any law, rule, or regulation, which Taxes relate to an event or
transaction occurring before the Closing.

                    (b) Straddle Period. In the case of any taxable period that
includes (but does not end on) the Closing Date (a “Straddle Period”), the
amount of any Taxes based on or measured by income or receipts of the Company
for the Pre-Closing Tax Period shall be determined based on an interim closing
of the books as of the close of business on the Closing Date (and for such
purpose, the taxable period of any partnership or other pass-through entity in
which the

34

--------------------------------------------------------------------------------



Company holds a beneficial interest shall be deemed to terminate at such time)
and the amount of other Taxes of the Company for a Straddle Period that relates
to the Pre-Closing Tax Period shall be deemed to be the amount of such Tax for
the entire taxable period multiplied by a fraction the numerator of which is the
number of days in the taxable period ending on the Closing Date and the
denominator of which is the number of days in such Straddle Period.

                    (c) Responsibility for Filing Tax Returns. Buyer shall
prepare or cause to be prepared and file or cause to be filed all Tax Returns
for the Company that are filed after the Closing Date. Buyer shall permit the
Interest Owners to review and comment on each such Tax Return described in the
preceding sentence prior to filing.

                    (d) Cooperation on Tax Matters.

                    (i) Buyer, the Company, and the Interest Owners shall
cooperate fully, as and to the extent reasonably requested by the other Party,
in connection with the filing of Tax Returns pursuant to this section and any
audit, litigation or other proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other Party’s request) the provision
of records and information that are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. The Interest Owners agree (A) to retain all books
and records with respect to Tax matters pertinent to the Company relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Buyer or the Company or
Interest Owners, any extensions thereof) of the respective taxable periods, and
to abide by all record retention agreements entered into with any taxing
authority, and (B) to give Buyer reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if Buyer
so requests, the Interest Owners shall allow Buyer to take possession of such
books and records.

                    (ii) Buyer, the Company, and the Interest Owners further
agree, upon request, to use their best efforts to obtain any certificate or
other document from any governmental authority or any other Person as may be
necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including, but not limited to, with respect to the transactions contemplated
hereby).

                    (iii) Buyer, the Company, and the Interest Owners further
agree, upon request, to provide the other Party with all information that either
Party may be required to report pursuant to Code §6043 and all Treasury
Regulations promulgated thereunder.

                    (e) Survival. The provisions of this Section 10.4 shall
survive the Closing for a period ending on the later of (i) three (3) years
after the date on which the Company files its Tax Returns for the tax period
ending December 31st of the year of Closing, or (ii) the expiration of any
applicable statute of limitations that may be extended.

35

--------------------------------------------------------------------------------



ARTICLE XI
COSTS

          All Closing costs shall be paid as set forth below:

          11.1 Interest Owner’s Costs. Interest Owners shall be responsible for
all transfer, recordation, sales, use, income, bulk transfer taxes or like taxes
in connection with the sale of the Interests hereunder and for all sales and
use, hotel occupancy and other taxes of the Company or the Hotel for the period
prior to Closing. Interest Owners shall be responsible for all costs related to
the termination of the Existing Management Agreement and the Existing Franchise
Agreement. Interest Owners shall also be responsible for the costs and expenses
of their and the Company’s attorneys, accountants, appraisers and other
professionals, consultants and representatives. Interest Owners shall also be
responsible for payment of all prepayment penalties, premiums and other charges
or amounts payable in connection with the pay-off of any Property Liens
encumbering the Property. Interest Owners shall be responsible for all
Pre-Opening Costs as provided in Section 8.15.

          11.2 Buyer’s Costs. In connection with the purchase of the Interests
contemplated under this Contract, Buyer shall be responsible for the costs and
expenses of its attorneys, accountants and other professionals, consultants and
representatives. Buyer shall also be responsible for the costs and expenses in
connection with the preparation of any environmental report, any update to the
survey and the costs and expenses of preparation of the title insurance
commitment and the issuance of the title insurance policy contemplated by
Article IV. Buyer shall be responsible for costs related to the execution of the
New Franchise Agreement. Buyer shall also be responsible for the costs incurred
after the Effective Time as provided in Section 12.1.

ARTICLE XII
ADJUSTMENTS

          12.1 Adjustments. Unless otherwise provided herein, at Closing,
adjustments between the parties of income and expenses related to the Property
shall be made as of the Effective Time, with the income and expenses accrued
prior to the Effective Time being allocated to the Interest Owners and the
income and expenses accruing on and after the Effective Time being allocated to
Buyer, as if the Contemplated Transactions were a transfer of the Hotel rather
than a transfer of the Interests, all as set forth below. Subject to the
foregoing and except as otherwise expressly provided herein, all apportionments
and adjustments shall be made on an accrual basis in accordance with the Uniform
System of Accounts for the Lodging Industry (9th Revised Edition) published by
the American Hotel & Lodging Association.

                    (a) Taxes. All real estate taxes, personal property taxes,
or any other taxes and special assessments (special or otherwise) of any nature
upon the Property levied, assessed or pending for the calendar year in which the
Closing occurs (including the period prior to Closing, regardless of when due
and payable) shall be prorated as of the Effective Time and, if no tax bills or
assessment statements for such calendar year are available, such amounts shall
be estimated on the basis of the best available information for such taxes and
assessments that will be due and payable on the Hotel for the calendar year in
which Closing occurs.

36

--------------------------------------------------------------------------------



                    (b) Utilities. All suppliers of utilities shall be
instructed to read meters or otherwise determine the charges owing as of the
Effective Time for services prior thereto, which charges shall be allocated to
the Interest Owners. Charges accruing after the Effective Time shall be
allocated to Buyer.

                    (c) Accounts. The Interest Owners shall be entitled to
retain the Hotel’s working capital account, if any, and to withdraw all funds
contained therein as of the Effective Time. The Interest Owners shall receive a
credit in the amount of the aggregate balance as of the Effective Time in the
FF&E reserve account and similar accounts, if any, and utility deposits, petty
cash and cash in registers, all of which shall remain with the Company after the
Closing. All other accounts, reserves and escrows, if any, held by the Company
or any other Person on the Company’s behalf shall remain the property of the
Company and be credited to Buyer, without additional charge to Buyer and without
Buyer being required to fund the same.

                    (d) Advance Deposits. All income generated by the Hotel,
including receipts from guest room or suite rentals, all prepaid rentals, room
rental deposits, and all other deposits for advance registration, banquets or
services, whether attributable to the period before the Effective Time or to the
period after the Effective Time, shall be credited to Buyer.

                    (e) Accounts Payable. Any indebtedness, accounts payable,
liabilities or obligations of any kind or nature related to the Company or the
Property for the periods prior to the Effective Time shall be allocated to the
Interest Owners, and Buyer shall not be or become liable therefor, except as
expressly assumed by Buyer pursuant to this Contract, and invoices received in
the ordinary course of business prior to Closing shall be allocated to the
Interest Owners at Closing.

                    (f) Other Costs. All other costs attributable to the period
before the Effective Time, including the cost of property and liability
insurance and all Pre-Opening Costs, shall be allocated to the Interest Owners,
and all costs attributable to the period after the Effective Time shall be
allocated to Buyer.

          12.2 Reconciliation and Final Payment. The Interest Owners and Buyer
shall reasonably cooperate after Closing to make a final determination of the
allocations and prorations required under this Contract within sixty (60) days
after the Closing Date. Upon the final reconciliation of the allocations and
prorations under this Section, the party which owes the other party any sums
hereunder shall pay such party such sums within ten (10) days after the
reconciliation of such sums. The obligations to calculate such prorations, make
such reconciliations and pay any such sums shall survive the Closing.

ARTICLE XIII
CASUALTY AND CONDEMNATION

          13.1 Risk of Loss; Notice. Prior to Closing and the sale of the
Interests to Buyer in accordance with this Contract, all risk of loss to the
Property (whether by casualty, condemnation or otherwise) shall be borne by the
Interest Owners. In the event that (a) any loss or damage to the Hotel shall
occur prior to the Closing Date as a result of fire or other casualty, or (b)
the Company receives notice that a governmental authority has initiated or
threatened to initiate a

37

--------------------------------------------------------------------------------



condemnation proceeding affecting the Hotel, the Interest Owners shall give
Buyer immediate written notice of such loss, damage or condemnation proceeding
(which notice shall include a certification of (i) the amounts of insurance
coverages in effect with respect to the loss or damage and (ii) if known, the
amount of the award to be received in such condemnation).

          13.2 Buyer’s Termination Right. If, prior to Closing and the sale of
the Interests to Buyer in accordance with this Contract, (a) any condemnation
proceeding shall be pending against a substantial portion of the Hotel or (b)
there is any substantial casualty loss or damage to the Hotel, Buyer shall have
the option to terminate this Contract, provided Buyer delivers written notice to
the Company of its election within twenty (20) days after the date the Interest
Owners have delivered to Buyer written notice of any such loss, damage or
condemnation as provided above, and in such event, the Earnest Money Deposit,
and any interest thereon, shall be delivered to Buyer and thereafter, except as
expressly set forth herein, no party shall have any further obligation or
liability to the other under this Contract. In the context of condemnation,
“substantial” shall mean condemnation of such portion of the Hotel (or access
thereto) as could, in Buyer’s reasonable judgment, render use of the remainder
impractical or unfeasible for the uses herein contemplated, and, in the context
of casualty loss or damage, “substantial” shall mean a loss or damage in excess
of Three Hundred Thousand and No/100 Dollars ($300,000.00) in value.

          13.3 Procedure for Closing. If Buyer shall not timely elect to
terminate this Contract under Section 13.2 above, or if the loss, damage or
condemnation is not substantial, all insurance proceeds or condemnation awards
which the Company has received as a result of the same, plus an amount equal to
the insurance deductible shall be paid or credited to Buyer, and all insurance
proceeds and condemnation awards payable as a result of the same shall be paid
or credited to Buyer, in which event the Closing shall occur without replacing
or repairing such damage. In the case of damage or casualty, at Buyer’s
election, the Property shall be repaired and restored to its condition
immediately prior to such damage or casualty, and all excess insurance proceeds
shall be credited to Buyer.

ARTICLE XIV
DEFAULT REMEDIES

          14.1 Buyer Default. If Buyer defaults under this Contract after the
Review Period, and such default continues for ten (10) days following written
notice from the Company (provided no notice shall extend the time for Closing),
then at the election of a majority of the Interest Owners by written notice to
Buyer, (i) this Contract shall be terminated and of no effect, in which event
the Earnest Money Deposit, including any interest thereon, shall be paid to and
retained by the Interest Owners as the sole and exclusive remedy of the Interest
Owners and the Company hereunder, as liquidated damages for Buyer’s default or
failure to close, and both Buyer and the Interest Owners shall thereupon be
released from all obligations hereunder or (ii) compel specific performance
without prejudice to any other remedy it may have a law or in equity.

          14.2 Interest Owner/Company Default. If any Interest Owner or (before
the Closing) the Company defaults under this Contract, and such default
continues for ten (10) days following written notice from Buyer, Buyer may
elect, as Buyer’s sole and exclusive remedy, either (i) to terminate this
Contract by written notice to the Company delivered at any time prior to the

38

--------------------------------------------------------------------------------



completion of such cure, in which event the Earnest Money Deposit, including any
interest thereon, shall be returned to the Buyer, and thereafter both the Buyer
and the Interest Owners shall thereupon be released from all obligations with
respect to this Contract, except as otherwise expressly provided herein; or (ii)
to treat this Contract as being in full force and effect by written notice to
the Company delivered at any time prior to the completion of such cure, in which
event the Buyer shall have the right to an action against the Interest Owners
and/or the Company for damages, specific performance and all other rights and
remedies available at law or in equity.

          14.3 Attorney’s Fees. Anything to the contrary herein notwithstanding,
if it shall be necessary for either the Buyer or the Interest Owners to employ
an attorney to enforce its rights pursuant to this Contract because of the
default of the other party, and the non-defaulting party is successful in
enforcing such rights, then the defaulting party shall reimburse the
non-defaulting party for the non-defaulting party’s reasonable attorneys’ fees,
costs and expenses.

ARTICLE XV
NOTICES

          All notices required herein shall be deemed to have been validly
given, as applicable: (i) if given by telecopy, when the telecopy is transmitted
to the party’s telecopy number specified below and confirmation of complete
receipt is received by the transmitting party during normal business hours or on
the next Business Day if not confirmed during normal business hours, (ii) if
hand delivered to a party against receipted copy, when the copy of the notice is
receipted or rejected, (iii) if given by certified mail, return receipt
requested, postage prepaid, two (2) Business Days after it is posted with the
U.S. Postal Service at the address of the party specified below, (iv) on the
next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged, or (v) via electronic mail to the
e-mail address below on the date such electronic mail is sent:

 

 

 

 

If to Buyer:

Apple Ten Hospitality Ownership, Inc.

 

 

814 East Main Street

 

 

Richmond, Virginia 23219

 

 

Attention: Nelson Knight

 

 

Fax No.: (804) 344-8129

 

 

E-mail: nknight@applereit.com


 

 

 

 

with a copy to:

Apple REIT Ten, Inc.

 

 

814 East Main Street

 

 

Richmond, Virginia 23219

 

 

Attention: Legal Dept.

 

 

Fax No.: (804) 727-6349

 

 

E-mail: dbuckley@applereit.com

39

--------------------------------------------------------------------------------




 

 

 

 

If to the Company,
the Interest Owners:

c/o Larry Blumberg & Associates, Inc.

 

 

2733 Ross Clark Circle

 

 

P.O. Box 5566, Dothan, Alabama 36302

 

 

Attn: Barry Kraselsky

 

 

Fax No.: (334) 671-1356

 

 

E-mail: barryk@lbaproperties.com


 

 

 

 

with a copy to:

Johnston, Hinesley, Flowers, Clenney & Turner, P.C.

 

 

Post Office Box 2246 (36302)

 

 

291 North Oates Street

 

 

Dothan, Alabama 36303

 

 

Attn: William W. Hinesley

 

 

Fax No.: (334) 793-6603

 

 

E-mail: whinesley@jhfc-law.com

          Addresses may be changed by the parties hereto by written notice in
accordance with this Section.

ARTICLE XVI
MISCELLANEOUS

          16.1 Performance. Time is of the essence in the performance and
satisfaction of each and every obligation and condition of this Contract.

          16.2 Binding Effect; Assignment. This Contract shall be binding upon
and shall inure to the benefit of each of the parties hereto, their respective
successors and assigns.

          16.3 Entire Agreement. This Contract and the Exhibits constitute the
sole and entire agreement between the parties hereto with respect to the subject
matter hereof. No modification of this Contract shall be binding unless signed
by the parties hereto.

          16.4 Governing Law. The validity, construction, interpretation and
performance of this Contract shall in all ways be governed and determined in
accordance with the laws of the Commonwealth of Virginia (without regard to
conflicts of law principles).

          16.5 Captions. The captions used in this Contract have been inserted
only for purposes of convenience and the same shall not be construed or
interpreted so as to limit or define the intent or the scope of any part of this
Contract.

          16.6 Confidentiality. Except as either party may reasonably determine
is required by law (including without limitation laws and regulations applicable
to Buyer or its Affiliates who may be public companies): (i) prior to Closing,
none of Buyer, any Interest Owner or the Company shall disclose the existence of
this Contract or their respective intentions to purchase and sell the Property
or generate or participate in any publicity or press release regarding this
transaction, except to those Persons necessary for a party to meet its
obligations hereunder,

40

--------------------------------------------------------------------------------



including their respective legal counsel, consultants and agents, the Manager,
the Franchisor and the Title Company and except as necessitated by Buyer’s Due
Diligence Examination and/or shadow management, unless both Buyer and the
Company agree in writing and (ii) following Closing, the parties shall
coordinate any public disclosure or release of information related to the
transactions contemplated by this Contract, and no such disclosure or release
shall be made without the prior written consent of Buyer, and no press release
shall be made without the prior written approval of Buyer. Closing Documents. To
the extent any Closing documents are not attached hereto at the time of
execution of this Contract, Buyer and the Company shall negotiate in good faith
with respect to the form and content of such Closing documents prior to Closing.

          16.7 Counterparts. This Contract may be executed in counterparts by
the parties hereto, and by facsimile signature, and each shall be considered an
original and all of which shall constitute one and the same agreement.

          16.8 Severability. If any provision of this Contract shall, for any
reason, be adjudged by any court of competent jurisdiction to be invalid or
unenforceable, such judgment shall not affect, impair or invalidate the
remainder of this Contract but shall be confined in its operation to the
provision or provisions hereof directly involved in the controversy in which
such judgment shall have been rendered, and this Contract shall be construed as
if such provision had never existed, unless such construction would operate as
an undue hardship on the Interest Owners or Buyer or would constitute a
substantial deviation from the general intent of the parties as reflected in
this Contract.

          16.9 Interpretation. For purposes of construing the provisions of this
Contract, the singular shall be deemed to include the plural and vice versa and
the use of any gender shall include the use of any other gender, as the context
may require.

          16.10 Further Acts. In addition to the acts, instruments and
agreements recited herein and contemplated to be performed, executed and
delivered by Buyer and the Interest Owners, Buyer and the Interest Owners shall
perform, execute and deliver or cause to be performed, executed and delivered at
the Closing or after the Closing, any and all further acts, deeds, instruments
and agreements and provide such further assurances as the other party or the
Title Company may reasonably require to consummate the transaction contemplated
hereunder.

          16.11 Joint and Several Obligations. If any Interest Owner consists of
more than one person or entity, each such person or entity shall be jointly and
severally liable with respect to the obligations of such Interest Owner under
this Contract.

ARTICLE XVII
SUPPLEMENTAL PROVISIONS

          All of the terms, conditions, representations, warranties, covenants
and other provisions, if any, set forth in the supplemental provisions attached
hereto as Schedule 2 (the “Supplemental Provisions”) are hereby incorporated
into this Contract and shall be considered a part hereof. In the event of any
conflict or inconsistency between the Supplemental Provisions and the other
provisions of this Contract, the Supplemental Provisions shall control.

41

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Contract has been executed, to be effective as of the
date first above written, by the parties hereto.

 

 

 

 

 

INTERST OWNERS:

 

 

 

 

 

 

/s/ Larry G. Blumberg

 

 

--------------------------------------------------------------------------------

 

 

Larry G. Blumberg

 

 

 

 

 

/s/ Hayne Hollis

 

 

--------------------------------------------------------------------------------

 

 

Hayne Hollis

 

 

 

 

 

/s/ Barry Kraselsky

 

 

--------------------------------------------------------------------------------

 

 

Barry Kraselsky

 

 

 

 

 

Watson & Downs Investments, LLC

 

An Alabama limited liability company

 

 

 

 

 

By:

/s/ John H. Watson

 

 

 

--------------------------------------------------------------------------------

 

 

John H. Watson, Its Manager

 

 

 

 

 

Blumberg Family – E&M, LLC

 

An Alabama limited liability company

 

 

 

 

 

By:

/s/ Larry G. Blumberg

 

 

 

--------------------------------------------------------------------------------

 

 

Larry G. Blumberg, Its Managing Member

 

 

 

 

 

Blumberg Futures, LLC

 

An Alabama limited liability company

 

 

 

 

 

By:

/s/ Larry G. Blumberg

 

 

 

--------------------------------------------------------------------------------

 

 

Larry G. Blumberg, Its Managing Member

 

 

 

 

 

Hollis & Spann Futures, LLC

 

An Alabama limited liability company

 

 

 

 

 

By:

/s/ Hayne Hollis

 

 

 

--------------------------------------------------------------------------------

 

 

Hayne Hollis, Its Managing Member

 

 

 

 

 

--------------------------------------------------------------------------------

42

--------------------------------------------------------------------------------




 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

APPLE TEN HOSPITALITY OWNERSHIP, INC., a Virginia corporation

 

 

 

 

 

By:

/s/ David Buckley

 

 

 

--------------------------------------------------------------------------------

 

 

Name: David Buckley

 

Title: Vice President

43

--------------------------------------------------------------------------------



SCHEDULE 1

HOTEL SPECIFIC DATA

1. Date of Purchase Contract: November 1, 2011

2. Interest Owners:

 

 

 

 

 

 

 

 

Name

% Interest

 

 

(a)

Larry G. Blumberg

23

%

 

 

 

Hayne Hollis

23

%

 

 

 

Barry Kraselsky

18

%

 

 

 

Watson & Downs Investments, LLC

23

%

 

 

 

Blumberg Family – E&M, LLC

5

%

 

 

 

Blumberg Futures, LLC

5

%

 

 

 

Hollis & Spann Futures, LLC

3

%

 

 

 

 

 

(b)

Company: Sunbelt – I2HA, LLC, an Alabama Limited Liability Company

3. Description of Hotel:

 

 

 

 

(a)

Name/Identification of Hotel: Combo – Hampton Inn & Suites and Home2 Suites

 

(b)

Number of Rooms: 175 (98 Hampton Inn & Suites and 77 Home2 Suites)

 

 

 

 

(c)

Other Improvements/Amenities: 611 sq. ft. aggregate meeting room space, 653 sq.
ft. in 2 board rooms, outdoor swimming pool, exercise room, business center

4. Hotel Brand/Franchise: Hilton Worldwide

5. Manager and Management Agreement: Management Agreement between Sunbelt –
I2HA, LLC and LBAM – Investor Group, LLC dated October 7, 2011.

6. Franchisor and Franchise Agreement: Franchise Agreement between Hampton Inns
Franchise LLC and Sunbelt – I2HA, LLC dated June 8, 2011 (Hampton Inn & Suites)
and between HLT ESP Franchise, LLC and Sunbelt – I2HA, LLC dated June 8, 2011
(Home2 Suites).

44

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

7. Purchase Price: Twenty Million Five Hundred Eight-Seven Thousand and 00/100
Dollars ($20,587,000.00), allocated as follows:

 

 

 

 

 

 

 

(a)

Land:

 

$

2,050,000.00

 

 

 

 

 

 

 

 

 

(b)

Building:

 

$

15,059,000.00

 

 

 

 

 

 

 

 

 

(c)

Furniture, Fixtures & Equipment:

 

$

3,478,000.00

 

 

 

 

 

 

 

 

 

Total Purchase Price:

 

$

20,587,000.00

 

 

 

 

 

8. Interest Owners’ Tax Identification Numbers:

 

 

 

 

 

(a)

Federal:          45-2769055

 

 

 

 

(b)

State:                    N/A

 

 

 

9. Construction Commencement Date: October 17, 2011

 

 

 

10. Substantial Completion Date: February 16, 2013


 

 

 

 

11. Architect:

Bradley & Schmidt Architectural, PLLC

 

 

256 Honeysuckle Road, Suite #7

 

 

Dothan, AL 36305

 

 

 

 

12. Contractor:

Hollis & Spann, Inc.

 

P. O. Box 1530

 

 

Dothan, AL 36302

 

 

 

 

13. End of Review Period: 30 days after the date of this Contract

 

 

 

 

14. Construction Budget: $17,057,000

45

--------------------------------------------------------------------------------



SCHEDULE 2

SUPPLEMENTAL PROVISIONS

None

Purchase Contract
Schedule 2 – Supplemental Provisions

1

--------------------------------------------------------------------------------



EXHIBIT A

LEGAL DESCRIPTION

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF MADISON, STATE OF
ALABAMA AND IS DESCRIBED AS FOLLOWS:

 

 

 

A 6.25+- Acre Tract being a part of Unit No. 1 of Resource Center of Research
Park, a Condominium, created under the Alabama Uniform Condominium Act of 1991,
Chapter 8A of Title 35 of the Code of Alabama, 1975, as amended, and as
established by a Declaration of Condominium for Resource Center of Research
Park, a Condominium recorded as Document No. 20100917000531180 in the Office of
the Judge of Probate of Madison County, Alabama, and as shown on the plat
attached thereto to which reference is hereby made, and which plat is recorded
as Document No. 20100917000531190 in said Probate Office., and being more
particularly described in that certain survey dated May 3, 2011, prepared by
Felton W. Berger, Alabama Professional Land Surveyor No. 26011, attached hereto
as Exhibit “B” and made a part hereof by reference.

 

 

 

SUBJECT TO the terms and provisions of that certain Easement Agreement by and
between Attitude, LLC, an Alabama limited liability company and Research Park
Property Development, LLC, an Alabama limited liability company dated the 17TH
day of September, 2010 and recorded September 21, 2010, as Document
No.20100921000536660, in the Office of the Judge of Probate of Madison County,
Alabama.


 

 

**Note –

The exact legal description of the land to be as determined by an Amendment to
the Declaration of Condominium for Resource Center of Research Park, a
Condominium.

Also see attached Resubdivision Plat for Unit 3

Purchase Contract
Exhibit B – List of FF&E

--------------------------------------------------------------------------------



EXHIBIT B

(Intentionally Omitted)

Purchase Contract
Exhibit B – List of FF&E

--------------------------------------------------------------------------------



EXHIBIT C

EXISTING CONTRACTS AND LICENSES

None

Purchase Contract
Exhibit C – List of Hotel Contracts

--------------------------------------------------------------------------------



EXHIBIT D

CONSENTS AND APPROVALS

Hilton Worldwide

--------------------------------------------------------------------------------



EXHIBIT E

ENVIRONMENTAL REPORTS

Phase I Environmental Site Assessment
Dated July 12, 2011
And Addendum
Dated July 15, 2011
As prepared by
Christopher S. Jones, E.I., Staff Engineer
And
John M. Ozier, P.E., Senior Engineer
Of OMI, Inc.

 

--------------------------------------------------------------------------------



EXHIBIT F

(Intentionally Omitted)

--------------------------------------------------------------------------------



EXHIBIT G

(Intentionally Omitted)

--------------------------------------------------------------------------------



EXHIBIT H

CONSTRUCTION WARRANTY

          The Contractor hereby warrants to Seller and Buyer that all materials
and equipment furnished with respect to the Property are new and the work
performed by the Contractor with respect to the Property is of good and
workmanlike quality, free from faults and defects, and in conformance with all
contract documents. Work not conforming to these requirements, including
substitutions not properly approved and authorized, may be considered defective.
The foregoing warranty excludes remedy for damage or defect caused by abuse,
modifications not executed by the Contractor, improper or insufficient
maintenance, improper operation, or normal wear and tear and normal usage. If
required by Seller or Buyer, the Contractor shall furnish satisfactory evidence
as to the kind and quality of materials and equipment.

          The Contractor hereby guarantees to Seller and Buyer all work
performed and materials and equipment furnished with respect to the Property
against defects in materials and workmanship for a period of one year from the
date of substantial completion of the entire Property, or for a longer period if
so specified in the contract documents.

          The Contractor shall, within a reasonable time after receipt of
written notice thereof, and without reimbursement under the construction
contract, make good any defects in materials, equipment and workmanship which
may develop within periods for which said material, equipment and workmanship
are guaranteed and make good any damage to other work caused by the repairing of
such defects.

--------------------------------------------------------------------------------